UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2010. o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-52784 ABAKAN INC. (Exact name of registrant as specified in its charter) Nevada(State or other jurisdiction ofincorporation or organization) N/A (I.R.S. EmployerIdentification No.) 2665 S. Bayshore Drive, Suite 450, Miami, Florida 33133 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (786) 206-5368 Securities registered under Section 12(b) of the Act: none. Securities registered under Section 12(g) of the Act: common stock (title of class), $0.0001 par value. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No þ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K/A or any amendment to this Form 10-K/A. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes þ No o The aggregate market value of the registrants common stock, $0.0001 par value (the only class of voting stock), held by non-affiliates (35,075,000 shares) was $36,478,000 based on the average of the bid and ask price ($1.04) for the common stock on December 20 , 2010. At December 20 , 2010, the number of shares outstanding of the registrants common stock, $0.0001 par value (the only class of voting stock), was 58,175,000. 1 TABLE OF CONTENTS PART I Item1. Business 3 Item 1A. Risk Factors 19 Item 1B. Unresolved Staff Comments 23 Item 2. Properties 23 Item 3. Legal Proceedings 24 Item 4. (Removed and Reserved) 24 PART II Item 5. Market for Registrants Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities 24 Item 6. Selected Financial Data 27 Item 7. Managements Discussion and Analysis of Financial Condition and Results of Operations 27 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 33 Item 8. Financial Statements and Supplementary Data 33 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 34 Item 9A. Controls and Procedures 34 Item 9B. Other Information 35 PART III Item 10 Directors, Executive Officers, and Corporate Governance 36 Item 11. Executive Compensation 42 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 46 Item 13. Certain Relationships and Related Transactions, and Director Independence 47 Item 14. Principal Accountant Fees and Services 49 PART IV Item 15. Exhibits and Financial Statement Schedules 50 Signatures 51 2 As used in this current report unless otherwise indicated, the terms we, us, our, and the Company refer to Abakan Inc., and its subsidiaries. EXPLANATORY NOTE The Companys Form 10-K filed on December 20, 2010 (the Original Filing) has been amended hereby in its entirety on Form 10-K/A (this Amendment) to: (i) add specification and detail regarding transactions with the Companys subsidiaries and the description of their businesses; (ii) remove any promotional material from the filing; (iii) provide detail in the Properties and in the Legal Proceedings sections and to the Companys share capital information; (iv) add specification to the Companys disclosure in the Managements Discussion and Analysis section; (v) provide clarification in the Forward-Looking Statements; (vi) to rectify the financial statements and the notes thereto; and (vii) add detail to the Directors and Executive Officers, Executive Compensation, and related party transactions information. Unless indicated otherwise, the disclosures in this Amendment continue to describe conditions as of the date of the Original Filing, and the disclosures contained herein have not been updated to reflect events, results or developments that have occurred after the Original Filing, or to modify or update those disclosures affected by subsequent events. Among other things, forward-looking statements made in the Original Filing have not been revised to reflect events, results or developments that have occurred or facts that have become known to us after the date of the Original Filing, and such forward-looking statements should be read in their historical context. This Amendment should be read in conjunction with the Companys filings made with the Securities and Exchange Commission (Commission) subsequent to the Original Filing, including any amendments to those filings. ITEM 1. BUSINESS Corporate History The Company was incorporated in the State of Nevada on June 27, 2006 under the name Your Digital Memories Inc. Waste to Energy Group Inc., a wholly-owned subsidiary of the Company, was incorporated in the state of Nevada on August 13, 2008. Waste to Energy Group Inc., and the Company entered into an Agreement and Plan of Merger on August 14, 2008. The board of directors of Waste to Energy Group Inc., and that of the Company deemed it advisable and in the best interest of their respective shareholders that Waste to Energy Inc., be merged into the Company with the Company being the surviving entity as Waste to Energy Group Inc. Abakan Inc., a wholly-owned subsidiary of the Company, was incorporated in the state of Nevada on November 6, 2009. Abakan Inc. and the Company entered into an Agreement and Plan of Merger on November 6, 2009. The board of directors of Abakan Inc., and that of the Company deemed it advisable and in the best interest of their respective shareholders that Abakan Inc., be merged into the Company with the Company being the surviving entity as Abakan Inc. We are a development stage company. 3 Our office is located at 2665 S. Bayshore Drive, Suite 450, Miami, Florida, 33133 and our telephone number is (786) 206-5368. Our registered agent is EastBiz.com, Inc., located at 5348 Vegas Drive, Las Vegas, Nevada, 89108, and their telephone number is (702) 871-8678. Our common stock is quoted on the Pink Sheets electronic quotation system under the symbol ABKI. The Company The Company intends to become a leader in the multi-billion dollar advanced coatings and metal formulations markets by assembling controlling interests in a small number of next generation technology firms. We expect to achieve this goal by investing in R&D firms and technology start-ups that have the potential to substantially impact the surface engineering and energy management needs of Fortune 1000 companies and government entities. The Company is actively involved in supporting the R&D, market development, and commercialization efforts of the entity in which it has invested. We have to date successfully acquired a non-controlling interest in an advanced coatings company, MesoCoat, Inc. (MesoCoat) and have an agreement to acquire a non-controlling interest in MesoCoats parent company, Powdermet Inc. (Powdermet), a metal formulations company based in Euclid, Ohio. On December 11, 2009 the Company executed an Investment Agreement, dated December 9, 2009, with MesoCoat and Powdermet, in order to purchase 79,334 newly issued MesoCoat shares, equal to a fully diluted 34% equity interest in MesoCoat for $1,400,030. Powdermet was MesoCoats sole shareholder prior to the transaction owned 52% by Andrew Sherman (the CEO and a director of both MesoCoat and Powdermet who became a director of the Company on August 20, 2010), 41% by Kennametal, Inc. (Kennametal) (an unrelated company) and 7% by other unrelated parties. On closing of the Investment Agreement the Company appointed two persons to MesoCoats five-person board of directors and earned a series of options to increase its equity interest in MesoCoat, as follows: The initial option entitles the Company to subscribe for an additional 17% equity interest in MesoCoat in exchange for $2,800,000. Exercise of the Initial Option would increase the Companys holdings to a fully diluted 51% of MesoCoat and entitle the Companys management to appoint a third member  an independent director  to MesoCoats five-person board of directors. Further, the exercise of the Initial Option would cause an agreement among the shareholders, executed concurrently with the Investment Agreement, to become effective. The shareholders agreement governs the actions of MesoCoat shareholders in certain aspects of corporate action and creates an obligation for existing shareholders and any new shareholders to be bound in a like manner. The second option entitles the Company to subscribe for an additional 24% equity interest in MesoCoat in exchange for $16,000,000 within 12 months of the exercise of the Initial Option or July 12, 2012. Exercise of the second option would increase the Companys holdings to a fully diluted 75% of MesoCoat and entitle the Companys management to appoint a fourth member to MesoCoats five-person board of directors. The third option entitles minority shareholders of MesoCoat, for a period of 12 months after the exercise of the second option, to cause the Company to pay an aggregate amount of $14,600,000, payable in shares of the Companys common stock or a combination of cash and stock as provided in the Investment Agreement, in exchange for all remaining shares of MesoCoat, on a fully diluted basis, not then held by the Company. 4 Subsequent to the period of this annual report, the Company entered into a Stock Purchase Agreement on June 28, 2010, as amended on September 7, 2010, with Kennametal to purchase from Kennametal five hundred and ninety six thousand eight hundred and thirteen (596,813) shares being a forty one percent (41%) interest in Powdermet in exchange for one million five hundred thousand dollars ($1,500,000). The terms and conditions of the Stock Purchase Agreement required the Company to pay an initial payment of five hundred thousand dollars ($500,000) to Kennametal on September 7, 2010, and the remainder on or before September 30, 2010. The Stock Purchase Agreement contains additional terms related to monthly liquidated damages in the amount of fifty thousand ($50,000) per month, starting October 1, 2010. The transaction required that we close no later than December 31, 2010. We made the initial payment of $500,000 on September 7, 2010 but did not made a payment on the balance as agreed; accordingly we recorded liquidating damages of $50,000 per month beginning October 1, 2010. The terms and conditions of the Investment Agreement with Powdermet to acquire an equity interest in MesoCoat and the terms and conditions of the Stock Purchase Agreement with Kennametal to acquire an equity interest in Powdermet (and thereby an indirect interest in MesoCoat) were negotiated on an arms-length basis by unrelated parties without the benefit of a third party appraisal of the current or future value of either investment. Rather our valuation of both investments was based on our analysis of what its products and technologies could do, what solutions it had for specific markets, what market share could be captured, how MesoCoat intended to commercialize its products and how realistic were MesoCoats financial projections. We completed a detailed analysis of these questions and prepared a document that specifically considered the facts and supported our conclusions. Our reliance on options to increase our investment in MesoCoat is consistent with our valuation model going forward which dictates that options will only be exercised at the price agreed if developmental milestones in respect to value as determined by us are achieved within the parameters of our agreement. MesoCoat, Inc. MesoCoat is an Ohio-based materials-science company intent on becoming a technology leader in metal protection and repair based on its metal coating and metal cladding technologies designed to address specific industry needs related to conventional oil and gas, oil sands, mining, aerospace, defense, infrastructure, and shipbuilding. The company was originally formed as a wholly owned subsidiary of Powdermet, known as Powdermet Coating Technologies, Inc., to focus on the further development and commercialization of Powdermets nanocomposite coatings technologies. The company was renamed as MesoCoat in March of 2008. Thereafter, in July of 2008, the coatings and cladding assets of Powdermet were conveyed to MesoCoat through an asset transfer, an IP license, and a technology transfer and manufacturing support agreement. MesoCoat has exclusively licensed and developed a proprietary metal cladding application process as well as advanced nano-composite coating materials that combinecorrosion and wear resistant alloys, and nano-engineered cermet materials with a proprietary high-speed application system. The result is protective cladding applications that can be offered on a competitive basis with existing market solutions. The coating materials unite high strength, hardness, fracture toughness, and a low coefficient of friction into one product structure. MesoCoats products are currently undergoing extensive testing by the U.S. Air Force, U.S. Navy and Marine Corp, oil field service companies, and original equipment manufacturers (OEMs). MesoCoat products nearing commercialization are CermaCladTM for cladding application and PComP TM for ceramic-metallic composite powder thermal spray application. 5 CermaClad CermaClad is a premier metallurgically bonded, high rate cladding solution optimized to manage the risks and consequences of corrosion damage and the failure of large assets such as oil and gas pipelines, refineries, ships, and bridges. In corrosive environments, including seawater, road salt, unprocessed oil, chemical processing, metals production, and other industrial applications, asset owners and operators either need to periodically maintain and replace major assets, using expensive, corrosion resistant alloy materials, which substantially run up costs, or clad their carbon steel with a corrosion resistant alloy coating. Cladding solutions such as CermaClad can save up to 80% of the cost of using solid alloys, while providing equivalent maintenance free corrosion lifetimes equal to the life of the asset. Clad metals are widely used in oil and gas exploration and production, marine transportation, mining, petrochemical processing and refining, nuclear, paper and pulp, desalination, and power generation industries. Each industry sector has different needs for this material. For instance, to meet growing global energy demands, oil companies continue to extend their offshore drilling efforts into deeper seas. The higher temperatures and corrosivity of deeper reserves eliminate plastics and other solutions from consideration, increasing the use of corrosion resistant alloys and lower-cost clad pipe alternatives. CermaClad is MesoCoats proprietary cladding process which utilizes a high density infrared fusion heat source  an arc lamp  to metallurgically bond (make inseparable) metals, corrosion resistant alloys and/or cermets onto a metal substrate. Using this process, products like pipe and plates can be protected against harsh operating environments with great efficiency and speed compared to competing weld overlay products. Today, cladded steel is a specialized segment of the steel industry where it is estimated that demand outstrips supply. The competitive advantages of CermaClad over current competing technologies and products are: · Cermaclad and other clad overlays are substantially lower cost than pure alloy products · CermaClad produces a metallurgically bonded overlay, reducing risk of catastrophic failure and buckling of lined pipes such as industry leader Buttings BuBi bimetallic pipe · CermaClad can be applied to seamless pipe, eliminating 90% of welds which are a common source of early failure. · CermaClad application technology occurs with a 30-40cm wide torch compared to less than 1 cm for laser or inert gas welding torches, resulting in planned application rates over an order of magnitude faster than current weld overlay technologies. · CermaClad produces a smooth overlay that is virtually free of base metal dilution, improving inspectability and corrosion resistance, and eliminating many sources of corrosion and fatigue initiation. Smooth surfaces also decrease flow resistance, enabling reduced friction losses in pipeline applications. The CermaClad product line in development today is as follows: CermaClad CR (Corrosion Resistant Alloys) CermaClad WR (Wear Resistant) CermaClad HT (High Temperature) CermaClad LT (Low Thickness) 6 PComP PComP is a series of nanocomposite cermet coatings that are used to impart wear and corrosion resistance, and to restore dimensions, of metal components. PComP competes against chrome and nickel plating, and tungsten carbide in the multibillion dollar inorganic metal finishing market. Competing materials like hexavalent chrome, carbides and tungsten carbide cobalt have become major headaches for industrial producers in the metal finishing industry since these materials are on the EPAs hazardous materials watch list and are legally banned in several countries. Industry spends billions annually on these hazardous materials, and Mesocoats customers can gain a competitive advantage while mitigating environmental liabilities by adopting green products and processes into their product offerings. While businesses grapple with the need to transition away from these harmful products, MesoCoat has developed a solution platform that we plan to offer at substantially lower cost and higher productivity than leading chrome alternatives, and which has shown order of magnitude improvements in head to head wear and corrosion performance testing PComP, named for its particulate composite powders, is one of the few economically viable industry replacement solutions for hard chrome and carbides due to the product lines advanced corrosion, friction, wear and thermal barrier properties. MesoCoat scientists have developed and patented a family of corrosion resistant coating solutions that combine extreme wear resistance, fracture toughness (resiliency), and a low friction coefficient all in one product structure. In conventional materials science toughness normally decreases as hardness and wear resistance increases by combining nano-level structure control and advanced materials science, , MesoCoat has developed a patented coating structure that can be both very tough and very wear resistant. Equally important, the hardness of a wear coating normally limits the ease with which it can be machined. The unique nanostructural design of the PComP coating solutions results in a coatings that can be machined through a finish grinder much faster than a product with a traditional carbide coating. The speed of coating application and final machining results in higher productivity and lower costs in metal finishing operations. MesoCoats engineers have also been able to build an increased ductility into the PComP product structure combined with a lower stiffness than traditional carbides, imparting and ability to resist coating failure and spallation under heavy loads. Hard and brittle coatings often crack and flake off metals when stressed. PComP has been designed to have increased ductility and strain tolerance. Products coated with PComP are extremely wear resistant and can sustain very high loads without cracking and flaking, making it suitable for use in highly loaded components such as oilfield equipment like mandrels, plungers, drill bits, hydraulics, and others used in highly turbulent offshore oil production. The PComP  product line was specifically designed to meet the needs of two large markets: hard chrome plating and tungsten carbide coating replacement. The PComP family of nanocomposite coatings consists of five products, all of which have shown, in testing by third parties, to provide better wear, corrosion and mechanical properties at a lower life cycle cost than most of todays alternatives. MesoCoat intends to sell these products through different channels. Commercial sector accounts will have access to these advanced coatings by buying thermal spray application services from MesoCoat. Large OEMs and Government agencies like the U.S. Air Force would procure raw powders as they are vertically integrated to do their own thermal spray applications using dedicated maintenance and repair depots. Recently, several defence organizations have been given congressional mandates to make better use of their existing equipment (planes, helicopters, jets, tanks and other armoured vehicles, etc.) as budgets for the purchase of new equipment will be limited over the next few years. MesoCoats low-cost, long-life coating materials should appeal to government buyers striving to meet budgetary restrictions. Finally, to achieve more rapid penetration of a territorial (geographic) market, MesoCoat is actively qualifying preferred provider partners in certain territories (Houston and Los Angeles as two examples) to provide services in territories it is not currently able to service. 7 The competitive advantages of PComP for each of its two markets are as follows: · Chrome replacement o PComP T-HT (High Toughness) is a high corrosion/wear resistant high velocity oxygen fuel (HVOF) coating for hard chrome replacement in hydraulic cylinders, boilers, chemical, and petrochemical applications. PComP provides both wear and corrosion resistance (unlike chrome), and significantly reduces environmental safety and health liabilities. Furthermore, in many applications, thermal spray coatings such as PComP provide life multiples over chrome. Lower coefficient of friction protects seals from premature wear and reduces energy consumption in rotating components through lower friction losses, and the lower coating stresses and higher toughness enable thicker coatings to be applied than chrome or other alternatives, meaning component life can be extended through enabling additional repair cycles. PComP T-HT has significantly higher build-up rates than that of carbides, and grinding and finishing can be done faster and cheaper with conventional grinding techniques compared to the expensive diamond finishing process used for competing carbide coatings. o PComP T-HH (High Hardness) is a higher wear resistance, cobalt based version of PComP T-HT coating for hard chrome replacement in environments that need better wear resistance but have less severe corrosion requirements. PComP T-HH also provides good corrosion resistance in non-water environments and its low coefficient of friction and lack of coarse by-products also protects seals and mating surfaces from premature wear. o PComP S is a hard chrome replacement solution for aerospace applications that exhibits high toughness, wear resistance and displays increased spallation resistance. PComP S also has the lowest density of any chrome alternative, enabling significant fuel savings to be realized in transportation markets. · Tungsten carbide replacement o PComP-T materials offer customers an alternative to escalating tungsten prices arising out of chinas near-monopoly on tungsten supplies. Unlike tungsten carbide coatings, PComP uses primarily non-strategic, domestic materials such that PComP costs will decrease with increased volume, while tungsten prices have tripled in the last few years and are expected to have increase volatility in the future. Initial pricing is based on achiving a 50% cost reduction over current WC-Co-Cr component repair costs. o PComPW is Mesocoats nano-engineered tungsten carbide coating solution, and offers significantly improved toughness and wear resistance over industry-standard tungsten carbide coatings, making it better for critical high wear applications such as gate valves. PComP W can replace conventional tungsten carbide cobalt in the thermal spray industry and provides increased wear resistance in abrasive wear applications, with higher toughness and impact resistance than ceramic alternatives such as alumina-titania. PComP-W is also significantly more robust than competing detonation gun and alternate coatings, achieving excellent results with much higher throughput and lower operating cost equipment such as standard HVOF guns. 8 Stage of Development None of MesoCoats materials are currently produced on a full-scale commercial production basis even though some materials have been produced on a small scale. Even though some of the materials are in limited release, certain of MesoCoats materials are expected to be ready for commercial market entry and production within the next twelve months. The following table indicates our estimated timeline for the commercial introduction of those products that are most imminent: Product Production Scale Time (months) PComP T Market Entry 18 PComP W Market Entry 18 PComP S Market Entry 24 CermaClad CR Full Production 21 CermaClad WR Market Entry 15 CermaClad WR Full Production 27 License agreement with Powdermet, Inc. On July 22, 2008 MesoCoat entered into a license agreement with Powdermet. The agreement gives MesoCoat a royalty-free, exclusive, perpetual license to PComP intellectual property, certain equipment, and contracts and business lists, including seven supporting patents, the trademark, and supporting confidential and trade secret information, including formulations, processes, customer lists and contracts, for all Powdermet technologies in the field of wear and corrosion resistant coatings. MesoCoat was at the time of licensing a wholly owned subsidiary of Powdermet, and Powdermet currently retains a 49% ownership position in MesoCoat. The agreement also includes Powdermets commitment to provide manufacturing expertise and technical capabilities supporting PcomP powders on a priority basis. Powdermet retains the exclusive manufacturing rights for the first 50 tons of PComP powders through July 1, 2013. Powdermet, Inc. Powdermet was formed in 1996 and has since developed a product platform of advanced materials solutions derived from nano-engineered particle agglomerate technology and derived hierarchically structured materials. These advanced materials include energy absorbing ultra-lightweight syntactic- and nano-composite metals in addition to the PComP nanocomposite cermets exclusively licensed to MesoCoat. The business has historically financed itself through corporate engineering consulting fees, government contracts and grants (over 90), and recently through partnerships with prime contractors and systems integrators. Powdermet now expects to transition from an engineered nano-powder R&D lab and toll powder manufacturer into a commercial sector company. While MesoCoats product focus is on developing advanced cermets to address corrosion and wear coating needs, Powdermets product differentiation is based on its ability to build advanced nano-structured metal formulations to address energy efficiency, reduction in hazardous materials, and life cycle cost reduction. Powdermets technologies are particularly useful in crash and ballistic energy management markets since they offer weight reduction and the ability to dissipate substantially more impact energy than the aluminum alloys and foamed metals currently available. Powdermet has four materials solution families under development: 9 · SComP - A family of syntactic metal composites known for their light weight properties and ability to absorb more energy than any other known material. SComP can provide weight savings over cast aluminum and magnesium without magnesiums corrosion and wear limitations. · MComP - A family of hierarchically structured, rare earth free, nanocomposite metal and metal matrix composites meantto enable higherstrengthand temperature capability compared to traditional light metals. They have been designed to be a market replacement for beryllium, aluminum and magnesium in structuralapplications, without relying on scare and expensive rare earths to produce high strength and thermal stability. · EnComP - A diverse family of engineered microstructure energy based solutions includes substitutes for rocket fuel, hydrogen storage and obscuring products with a primary product now being final tested by the U.S. Army to replace red phosphorous in munitions equipment. · SynFoam -A family ofstructural, thermally insulating syntactic ceramic composites combining strength, high temperature functionality and low thermal conductivity into one multifunctional material. Powdermets two products closest to commercialization are SComP and EnComP. Future Acquisition Targets The Company utilizes multiple resources to identify future acquisition targets. In addition to the professional networks of senior management and relationships with national labs, such as the Oak Ridge National Lab, we also use the methods below to search for innovative technologies and companies, which could lead us to additional acquisitions: · Patent Search  We conduct bi-monthly searches for provisional patents and published patents on the U.S. Patent and Trademark Office and World Intellectual Property Organization patent websites to keep a track on any new patents published or licensed by our competitors and partners, and also any new patents filed/published by universities and early stage companies that might be of interest to us. · Conferences, Events, and Tradeshows  Teams from the Company, MesoCoat, and Powdermet attend close to 50 technology conferences, tradeshows, and events every year. We have found these to be an excellent resource for learning about new technologies, especially since these events center on our interests and expertise as well as that of potential acquisitions. · Meltwater News  Meltwater News monitors and analyzes online news in more than 110 countries, delivering business intelligence and insight to corporations and organizations worldwide so clients can make informed decisions. We use Meltwater as an online repository where we archive important news related to our partners, competitors, competing technologies, and new innovative technologies/companies that seem to be a good investment proposition. Our management team reviews all the new technologies and companies every two weeks to evaluate their potential and make subsequent decisions/actions. · Universities  We are on the mailing list of several universities that focus on research in nanotechnology, advanced materials, surface engineering, and advanced processing. These universities send us regular updates on the technologies currently in development, as well as any new patents or products that culminate from the research work. In addition to interacting with universities tech transfer departments, we are in regular contact with professors that manage research projects in our areas of interest who are certain that their technology has high potential but their universities patent offices have insufficient budgets. · Press Releases  Our most recent press releases have begun to generate external interest in our firms and operations. As such, outside parties proactively engage us in a dialogue about their technology and/or company. 10 · LinkedIn  We are active participants in several LinkedIn groups related to new technologies, venture capital, angel investors, and early stage capital. We regularly evaluate new technologies in the surface engineering arena that are posted on various LinkedIn groups and then continue further discussion with them. Every future opportunity will be evaluated based on several investment criteria. Prospective companies must have individual market solutions intended to solve critical industry problems and have the potential to generate at least a $100 million in revenue within five years of investment. Most companies that are ultimately included in the Companys investments will have more than one market solution. We are therefore restricted to firms that have established R&D programs, with a preference for firms that have solutions in final stages of R&D or in pilot-scale production. The Company is directing its attention to owners that are willing to accept a multi-phased investment option while guaranteeing operational control. We plan to support these technology-centric R&D opportunities and investments with our own corporate strategy, market development, licensing and contracted support. Industry Overview External Environment: Corrosion The U.S. Department of Commerce monitors a large number of industry sectors that face problems with corrosion, which is a growing issue faced by companies worldwide. Metallic corrosion is the degradation that results from interaction of metals with various environments such as air, water, naturally occurring bacteria, chemical products and pollutants. Steel accounts for almost all of the worlds metal consumption and therefore an astoundingly high percentage of corrosion issues involve steel products and by-products. These issues affect many sectors of the worldwide economy. Although worldwide corrosion studies began in earnest in the 1970s, there has never been a standardized way for countries to measure corrosion costs. As a result, estimates of economic damage are difficult to compare. What is clear, however, is that the impact of corrosion is serious and severe. As a result of corrosion, manufacturers and users of metallic products incur a wide range of costs, including: · painting, coating and other methods of surface preparation; · utilizing more expensive corrosion resistant materials; · downtime costs; · larger spare parts inventories; and · increased maintenance. There are also related costs that may be less obvious. For instance, some of the nations energy demand is generated by firms fixing metallic degradation problems. Studies have shown that this increased energy demand would be avoidable if corrosion was addressed at the preventable stage. Some of this demand could be reduced through the economical, best-practice application of available corrosion control technology. 11 External Environment: Wear Corrosion is not the only concern of engineers and material scientists. In most industries, the deterioration of surfaces is also a huge problem. Wear is often distinct from corrosion and describes the deterioration of parts or machinery due to use. The effects of wear can generally be repaired. However, it is also usually very expensive. Prevention and wear protection is the most economical way to offset the high costs associated with component repair or replacement. To accomplish this, hard-face coatings are applied to problematic wear surfaces for the purpose of reducing wear and/or the loss of material through abrasion, cavitation, compaction, corrosion, erosion, impact, metal-to-metal, and oxidation. Some companies focus on the prevention side of the business (applying coatings to prevent wear) while others focus on the repair side of the business (reforming metal or applying coatings to fix metal substrate problems). In order to properly select a coating alloy for a specific requirement, it is necessary to understand what has caused the surface deterioration. The various types of wear can be categorized and defined as follows: · Abrasion is the wearing of surfaces by rubbing, grinding, or other types of friction that usually occurs due to metal-to metal contact. It is a scraping, grinding wear that rubs away metal surfaces and can be caused by the scouring action of sand, gravel, slag, earth, and other gritty material. · Cavitation wear results from turbulent flow of liquids that carry small suspended abrasive particles. · Compression is a deformation type of wear caused by heavy static loads or by slowly increasing pressure on metal surfaces. Compression wear causes metal to move and lose dimensional accuracy. · Corrosion wear is the gradual deterioration of unprotected metal surfaces, caused by the effects of the atmosphere, acids, gases, alkalies, etc. This type of wear creates pits and perforations and may eventually dissolve metal parts. · Erosion is the wearing away or destruction of metals and other materials by the abrasive action of water, steam, slurries which carry abrasive materials. Pump parts are subject to this type of wear. · Impact wear is the striking or slamming contact of one object against another and this type of wear causes a battering, pounding type of wear that breaks, splits, and deforms metal surfaces. · Metalto-Metal wear is a seizing and/or galling type of wear that rips and tears out portions of metal surfaces. It is often caused by metal parts seizing together because of lack of lubrication. It usually occurs when the metals moving together are of the same hardness. Frictional heat promotes this type of wear. · Oxidation is a type of wear causing flaking or crumbling layers of metal surfaces when unprotected metal is exposed to a combination of heat, air and moisture. Rust is an example of oxidation. Generally, the initial coating selected to protect a product against wear is also the same product applied to correct the problem once the product is worn. However, at that time, engineers can determine whether some of the characteristics they set for the initial preventative coating have withstood the environment or other pressures initially assumed in the products design. If it is determined that the initial coating selection was not adequate, material scientists can change the application parameters of the prior coating material (like amount or width of coating material applied) or select a new coating material that has new properties. For instance once the type of wear is identified, a material engineer might determine that a new coating material with better lubricity and other characteristics is needed for repair. 12 Presently there is no governmental standardized method to classify or specify degrees of wear. Nor is there a central agency that collects market data on the cost of wear-based issues, primarily because firms account for repair costs differently. Each industry sector has its own means of evaluation and approach to repair, based on the type of part that needs repair, the urgency of that repair, the availability of a coating solution and the cost associated with downtime. In general, companies already have plans in place on how to fix a part once it goes down. However, if an unexpected problem occurs, firms utilize the expertise of experienced materials engineers that have worked with numerous coating suppliers to evaluate a solution. Sometimes this evaluation is done by reviewing vendor data only (suppliers typically provide complete data product information worksheets which detail product properties, testing specifications, best applications methods and conditions). If self-review is insufficient, consultants and vendors are flown it to help assist companies in their material selection or solution repair needs. Those solutions then go through review to determine their merit and cost benefit. Sometimes, parts cannot be repaired and new ones are required. Competition The companies in which the Company has invested can expect to face intense competition within their respective market segments upon product commercialization. The industrial coatings industry is highly fragmented by companies with competing technologies each seeking to develop a standard for the industry. Industrial coatings research and development has been ongoing for some time and several firms are perceived as the industry leaders. MesoCoat A handful of large companies cater to this market segment  JSW Steel Co. controls the clad plate market with majority of the market share, Butting GmbH and Cladtek International Pty Ltd. are the largest players in the mechanically clad pipe market, whereas ProClad Group is the majority player in the metallurgically clad pipe market. Most of these large companies participating in the cladding market have very similar technologies and control the market mostly on their scale of production (availability), relationships, and price. Several smaller companies spread across the globe are also involved in this market segment, like Arc Energy Resources, IODS, High Energy Metals, and Kladarc, all of which offer weld overlay services for the oil and gas industry and make approximately $1-15 million in annual revenues. Other examples include Matrix Wear Technologies, Cladtech Canada, Brospec LP, Almac, and Clearwater Welding and Fabrication LP all of which offer weld overlay processes to those working in the Canadian oil sands with annual revenues that range from $15-50 million. The higher revenues for the Canadian weld overlay companies is primarily due to their presence in Canada where oil sands operations require huge amounts of clad pipe and components, and the emphasis is on local shops and faster turnaround times. CermaClad is being positioned as a lower overall risk option between the lower mechanical risk (but low capacity, and higher corrosion risk) weld overlay products, and the higher mechanical (buckling) risk of lined products. Market indicators evidence that the overall market for metallurgically bonded clad products will grow dramatically if the price point for these types of products can be reduced and capacity increased significantly. When offered on a commercial basis the CermaClad process is expected to disrupt the traditional market for cladding products and compete from with an advantage over current producers based on the following factors: 13 · Time and productivity o Much faster than weld/laser cladding, more scaleable for production volume o Capital investment significantly lower than mechanical cladding for similar capacity o Ability to provide local content in scalable manner at reasonable capital investment levels o Reduces lead times compared to current market, and provides high scalability for market flexibility. Potentially enables distribution and customization of pipe for fast-turnaround project needs o CermaClad can be applied to very large pipes (above 18), where lined pipe cannot currently be produced, and where current weld overlay technology by comparison is considered too slow and expensive. · Performance risk o True metallurgical bond, reduces potential for catastrophic failure. o Smoother surface (high flow, easier inspection), reduces perceived risk by being easily inspected o Crack-free hard coatings to 10mm thickness enable performance multiples in hardfacing o Better properties than weld overlay due to lower dilution or dissolution. o Cermaclad enables the use of metallurgically bonded clad seamless pipe, eliminating 90% or more of the welds compared to other product offerings. · Cost o Faster Application and high throughput lowers cost basis for metallurgically bonded clad product o Technology allows the application of thinner clad layers, potentially enabling dramatic cost reduction at sustained margins o High productivity and scalability can enable reduced lead times, reducing capital costs for large projects. PComP nanoenginered cermet products have relatively few competitors. Although there are a few companies like Nanosteel, Integran, Inframat, Xtallic, and Modumetal that offer similar solutions; no competitor has been able to engineer the properties that MesoCoat has built into its PComP product line. The company has been able to manufacture a corrosion resistant product that has high strength, hardness and fracture toughness. Toughness and hardness are normally inversely proportional characteristics and no other company has been able to reverse the nature of these properties which is what makes the PComP products unique in the market place. MesoCoat has also increased the ductility factor in the PComP products so basically not only has PComP shown to provide a harder coating surface, but the hard objects are able to bend more without breaking. In order to understand the type of market impact these materials could have if launched successfully, it is important to note that PComP-W, MesoCoats tungsten cobalt carbide replacement solution, exhibits high deposition efficiency and at aVickers hardness similar to that of tungsten carbide while being stronger than the conventional carbide coatings it is designed to replace. Good toughness tolerates more flexing of the part than other HVOF WC coatings without the usual cracking of the coating. The structure of the PComP coatings also allow for conventional grinding techniques, eliminating the expensive diamond finishing process needed for conventional materials used in tungsten carbide and cobalt coating solutions. 14 Powdermet The ENComP product line is in final stages of testing as an obscurant. The product is a red phosphorous replacement solution that is being tested as an environmentally friendly smoke screen product for combat troops. Powdermet knows of only one firm in the world which supplies red phosphorous gas obscurants to the U.S. military but it knows of the toxic dangers associated with this obscurant and has been seeking a replacement for the last several years. The primary competition for the ENComP product line may be the U.S. military itself as several U.S. Army labs have products in development but as far as we know none are as advanced as Powdermets products. SComP is not as close to commercialization as EnComP but this solution addresses a much larger market need. Todays engineered materials market offers nothing like SComP and its closest competition would be engineered honeycomb structures and foamed metals, neither of which have SComPs energy absorption capabilities, metal-like aesthetics and ease of use. One of the largest benefits of these syntactic metal composites is their ability to absorb energy from impacts and ballistic events through deformation. Powdermet is aware of one firm, APS Inc., offers a similar product. Market competition may come from nanotube companies which are attempting to build energy absorption features using this type of technology but without the same property characteristics as Powdermets products, especially in the area of thermal resistance. SComP is expected to fare well when introduced to the commercial market. General Company Competitive Advantages The following factors serve as keys to the Companys success: · Management  A well-balanced, experienced management team provides the Company and its subsidiaries with the guidance and strategic direction to successfully gain market entry. · Products  The Companys products represent innovations in key, multi-billion dollar markets. · Intellectual Property  The intellectual property of MesoCoat and Powdermet include exclusive licensing rights to technologies that make market penetration effective and feasible. · Qualification and Testing  As U.S. government agencies and private sector entities qualify and test MesoCoats and Powdermets products, significant barriers to entry are automatically created for potential competitors. · Fundraising - As a publicly traded entity, the Company gains financing from public equity markets which provide more liquidity and easier access to capital in the fundraising process. The Company has also constructed the following barriers for potential competitors: · product development expertise in both MesoCoat and Powdermet; · exclusive license for the high density fusion cladding process from Oak Ridge National Lab · strong product pipeline that would be ready for market in the next 2-3 years · R&D innovation. 15 Based on the powders developed by Powdermet, MesoCoat can successfully introduce its application services for corrosion-resistant alloys and wear-resistant coatings. MesoCoats continued investment in R&D is expected to improve its current technology and service offerings and spur further innovation. MesoCoat does face its own barrier to entry in the coatings industry. The most immediate challenge consists of achieving American Petroleum Institute certification for its CermaClad products. In order to successfully sell to the oil and gas industry, MesoCoats coatings must receive official approval and certification, a process that requires partnership with a major oil and gas entity. It should be noted that the wear-resistant coatings do not require any certification or approval from any industry or government entity, allowing MesoCoat to enter markets such as the oil sands development with minimal resistance. The barriers to entry in the coatings industry rely primarily on developing the best technology and protecting it through intellectually property measures and consistent R&D. Marketability The ultimate success of any product will depend on market acceptance in its many forms, including cost, efficiency, convenience and application. The market for MesoCoats prospective products is potentially enormous and will require the Company to apply a significant portion of its focus on how to best initiate market introductions and into which segments. The commercial possibilities for those products currently under development at Powdermet are no less expansive and will likewise require that significant resources are dedicated to an effective marketing strategy as commercialization draws near. MesoCoat Overview A tremendous need exists today to find better corrosion protection and wear prevention technologies to replace many of the coating materials currently used in the coatings industry. The inorganic metal finishing industry alone is one of the largest industrial users of hazardous and carcinogenic chemicals. Hazardous metals such as lead, cadmium, chromium, and to a lesser extent, cobalt, tungsten carbide, and volatile organic compounds used to strip rust and repair large steel structures are being phased out or subjected to increasingly strict environmental regulations. Companies annually spend billions of dollars just on coatings made from hazardous materials. Private companies and government defense agencies often use harmful products like chrome because these solutions have been the best corrosion resistant products available for the last 20 years. However, private and public users are now recognizing the environmental problems these materials cause and the potential safety issues for those who come in contact with these materials. Many companies would stop using these hazardous materials if a cost effective substitute product could be brought to market. Legally, users may soon have no choice but to desist from using hazardous materials as the EPA and other international environmental organizations are moving to ban their use. Manufacturers are now modifying their products bill of materials list and seeking substitute coating products with similar or better corrosion and wear resistant properties in advance of impending legal changes. Many are turning to next generation coatings made from alternative technologies like nanotechnology-based materials to accomplish their goals. Innovative companies that can develop non-toxic and longer life coating alternatives that have equal or superior corrosion and wear protection capability relative to todays materials stand to reap significant financial rewards in the next several decades. 16 CermaClad MesoCoat plans to sell the CermaClad process to the oil industry first as it is expected that the CermaClad processes capability to clad the interior diameter of seamless pipes will result in an immediate market success. Management has made sizeable investments in redesigning the technology to commit to this initial market solution. MesoCoat plans to sell their CermaClad market solution at approximately 20% below the market price of todays corrosion resistant alloy (CRA) clad materials. The ability to decrease below the market price of current offerings is due primarily to the efficiency of the process. Allowing for a 20% discount, MesoCoat still expects a gross profit margin of approximately 40% on this product line. MesoCoats expansion within the market will be tied to its ability to attract project financing or joint venture partners to build fabrication plants. Given the projected profitability of such plants and the anticipated short payback period anticipated, management foresees no problem attracting interested market partners. The Companys management is interested in marketing CermaClad in certain geographical locations. PComP MesoCoat expects to sell PComP application services to commercial buyers like Boeing, Caterpillar B.F. Goodrich, and several OEM's from the oil and gas industry Application services will be sold on a per square inch basis and pricing will be reflective of market pressures and the volume of work received from each commercial customer. Pricing variables will be taken into consideration for each application service order. MesoCoats forecast for PComP growth is conservative due to the initial emphasis placed on sales of the CermaClad product line. Nevertheless, managements forecast could be understated if sales to military maintenance and repair organizations exceed expectations. The military spends billions each year to address wear and corrosion issues associated with new and used equipment. The U.S. Department of Defense has widely publicized that in the future its budgets will be focused on sustaining current platforms rather than developing or producing new ones. Based on input received from government agencies, MesoCoat expects that it will be able to offer ideal environmentally friendly anti-corrosion/wear resistant material solutions needed today to sustain current platforms. Patents, Trademarks, Licenses, Franchises, Concessions, Royalty Agreements and Labor Contracts The Company has no patents, trademarks, licenses, franchises, concessions, royalty agreements or labor contracts other than those held by MesoCoat and Powdermet. MesoCoat has 1 non-exclusive and 6 exclusively licensed patents from Powdermet Inc., 2 exclusively licensed patents from Oak Ridge National Lab, 2 pending U.S. patents, and 2 pending global patents. Powdermet owns7 U.S. patents apart from an exclusively licensed patent from Ultramet Inc., as well as trademarks and licenses which it will use to protect its assets as necessary. Patents remain in place 20 years from application and 17 years from issuance. 17 Governmental and Environmental Regulation The Company is subject to local, state and national taxation. Additionally, the Companys operations are subject to a variety of national, federal, state and local laws, rules and regulations relating to, among other things, worker safety and the use, storage, discharge and disposal of environmentally sensitive materials. We believe that MesoCoat and Powdermet are in full compliance with the Resource Conservation Recovery Act, the key legislation dealing with hazardous waste generation, management and disposal. Nonetheless, under some of the laws regulating the use, storage, discharge and disposal of environmentally sensitive materials, an owner or lessee of real estate may be liable for the costs of removal or remediation of certain hazardous or toxic substances located on or in, or emanating from, such property, as well as related costs of investigation and property damage. Laws of this nature often impose liability without regard to whether the owner or lessee knew of, or was responsible for, the presence of hazardous or toxic substances. We believe that MesoCoat and Powderment are in compliance in all material respects with all laws, rules, regulations and requirements that affect its business. Further, we believe that compliance with such laws, rules, regulations and requirements does not impose a material impediment on MesoCoats or Powdermets ability to conduct business. Climate Change Legislation and Greenhouse Gas Regulation A majority of the climate change related studies over the past couple decades have indicated that emissions of certain gases contribute to warming of the Earths atmosphere. In response to these studies, many nations have agreed to limit emissions of greenhouse gases or GHGs pursuant to the United Nations Framework Convention on Climate Change, and the Kyoto Protocol. Although the United States did not adopt the Kyoto Protocol, several states have adopted legislation and regulations to reduce emissions of greenhouse gases. Additionally, the United States Supreme Court has ruled, in Massachusetts, et al. v. EPA, that the EPA abused its discretion under the Clean Air Act by refusing to regulate carbon dioxide emissions from mobile sources. As a result of the Supreme Court decision the EPA issued a finding that serves as the foundation under the Clean Air Act to issue other rules that would result in federal greenhouse gas regulations and emissions limits under the Clean Air Act, even without Congressional action. Finally, acts of Congress, the decisions of lower courts, large numbers of states, and foreign governments could widely affect climate change regulation. Greenhouse gas legislation and regulation could have a material adverse effect on our business, financial condition, and results of operations. Research and Development The Company is focused on research and development of those entities in which it holds an interest. MesoCoat and Powdermet have a history of working on critical R&D projects for the private and public sector over a broad range of research fields, with further work extending into peripheral areas. MesoCoat and Powdermet have adopted this approach because we believe that excellent products can be created when a backdrop of diversified sciences and technologies exist. From this broad range, the respective R&D staff works closely with sales and operations management teams to establish priorities and effectively manage individual projects. Currently, MesoCoat and Powdermet are working on several critical and high risk-high reward R&D projects primarily funded by the federal government, state government and end users. MesoCoats PComP and Powdermets SComP product lines that are the end product of federally funded R&D. 18 Grant to MesoCoat from the U.S. Department of Energy were $519,098 and $194,000 for the years ended May 31, 2010 and 2009, respectively. Grant to MesoCoat from state government grants were $77,901 and $12,530 for the years ended May 31, 2010 and 2009, respectively. MesoCoats revenues from end users $10,957 and $12,965 were realized for the years ended May 31, 2010 and 2009, respectively. The Companys research and development costs for MesoCoats products were $13,748 and $9,734 for the years ended May 31, 2010 and 2009, respectively. The Company will continue to invest in materials research, product development, and process engineering to continually enhance customer value while ensuring that the Company is able to maintain a global leadership position in each of the markets it serves. We expect to increase research and development expenditures in future periods as funds become available and as we increase the number of our acquisitions. Employees As of December 20, 2010 the Company had two employees and 5 contracted consultants. We use additional consultants, attorneys, and accountants as necessary to assist in the development of our business. As of December 20, 2010 MesoCoat had 12 employees, one intern and one contracted consultant. ITEM 1A. RISK FACTORS The Companys operations and securities are subject to a number of risks. Below we have identified and discussed the material risks that we are likely to face. Should any of the following risks occur, they will adversely affect our business, financial condition, and/or results of operations as well as the future trading price and/or the value of our securities. We have a history of significant operating losses and such losses may continue in the future. The Company incurred net losses of $2,018,132 for the period from June 27, 2006 (inception) to the year ending May 31, 2010. Since we have been without significant revenue since inception and currently have no revenue producing operations outside of that produced by MesoCoat, historical losses may continue into the future. The Companys success is dependent on its ability to assist MesoCoat and Powdermet to commercialize their proprietary technologies to the point of generating sufficient revenues to sustain and expand operations. Our future operation is dependent on our ability to assist MesoCoat and Powdermet in the commercial application of their proprietary technologies to produce sufficient revenue to sustain and expand operations. The same successful efforts will be required for any additional Company investments. The success of these endeavors will require that sufficient funding be available to the Company to assist the development of investments. Currently, the Companys financial resources are limited, which limitation may slow the pace at which proprietary technologies can be commercialized and deter the prospect of additional investments. Should we be unable to improve our financial condition through debt or equity offerings, our ability to successfully advance our business plan will be severely limited. 19 We face significant commercialization risks related to technological businesses. The industries in which MesoCoat and Powdermet operate and plan to operate are characterized by the continual search for higher performance and lower cost. Our growth and future financial performance will depend on the ability of MesoCoat and Powdermet to develop and market products that keep pace with technological developments and evolving industry requirements. Further, the research and development involved in commercializing products requires significant investment and innovation to keep pace with technological developments. Should we be unable to keep pace with outside technological developments, respond adequately to technological developments, or experience significant delays in product development, our products might become obsolete. Should these risks overcome our ability to keep pace there is a significant likelihood that our business will be severely limited. The coatings industry is likely to undergo technological change so our products and processes could become obsolete at any time. Evolving technology, updated industry standards, and frequent new product and process introductions are likely to characterize the coatings industry going forward so our products or processes could become obsolete at any time. Competitors could develop products or processes similar to or better than our own, finish development of new technologies in advance of our research and development, or be more successful at marketing new products or processes, any of which factors may hurt our prospects for success. The Company competes with larger and better financed corporations. Competition within the industrial coatings industry and other high technology industries is intense. While the Companys products are distinguished by next-generation innovations that are more sophisticated and cost effective than many competitive products currently in the market place, a number of entities and new competitors may enter the market in the future. Some of our existing and potential competitors have longer operating histories, greater name recognition, larger customer bases and significantly greater financial, technical and marketing resources than we do, including well known multi-national corporations. Accordingly, our products could become obsolete at any time. Competitors could develop products similar to or better than our own, finish development of new technologies in advance of the Companys research and development, or be more successful at marketing new products, any of which factors may hurt our prospects for success Market acceptance of our products and processes produced by MesoCoat and Powdermet is critical to our growth. We expect to generate revenue from the development and sale of our products and processes produced by MesoCoat and Powdermet. Market acceptance of our products is therefore critical to our growth. If our customers do not accept or purchase our products or processes produced by MesoCoat and Powdermet, then our revenue, cash flow and operating results will be negatively impacted. General economic conditions will affect our operations. Changes in the general domestic and international climate may adversely affect the Companys and MesoCoats financial performance. Factors that may contribute to a change in the general economic climate include industrial disputes, interest rates, inflation, international currency fluctuations and political and social reform. Further, the delayed revival of the global economy is not conducive to rapid growth, particularly of technology companies with newly commercialized products. 20 We may not be able to effectively manage our growth. We expect considerable future growth in our business. However, to achieve this growth in an efficient and timely manner, we will have to maintain strict controls over our internal management, technical, accounting, marketing, and research and development departments. We believe that we have retained sufficient quality personnel to manage our anticipated future growth and have adequate reporting and control systems in place. Should we be unable to successfully manage our anticipated future growth by adherence to these strictures, costs may increase, growth could be impaired and our ability to keep pace with technological advances may be impaired which failures could result in a loss of future customers. MesoCoat and Powdermet rely upon patents and other intellectual property. MesoCoat and Powdermet rely on a combination of patent applications, trade secrets, trademarks, copyrights and licenses, together with non-disclosure and confidentiality agreements, to establish and protect proprietary rights to technologies they develop. Should either of MesoCoat or Powdermet be unable to adequately protect their intellectual property rights or become subject to a claim of infringement, their businesses and that of the Company may be materially adversely affected. MesoCoat and Powdermet expect to prepare patent applications in accordance with their respective worldwide intellectual property strategies on acquiring new technologies. However, neither they nor the Company can be certain that any patents will be issued with respect to future patents pending or future patent applications. Further, neither they nor the Company know whether any future patents will be upheld as valid, proven enforceable against alleged infringers or be effective in preventing the development of competitive patents. The Company believes that MesoCoat and Powdermet have each implemented a sophisticated internal intellectual property management system to promote effective identification and protection of their products and know-how in connection with the technologies they have developed and may develop in the future We may not be able to effectively manage our growth. We expect considerable future growth in our business. Such growth will come from the addition of new plants, the increase in global personnel, and the commercialization of new products. Additionally, our products should have an impact on the cladding industry; as companies learn that they can receive materials with a short lead time at a higher quality and lower price, market demand should grow, expanding the overall market itself. To achieve growth in an efficient and timely manner, we will have to maintain strict controls over our internal management, technical, accounting, marketing, and research and development departments. We believe that we have retained sufficient quality personnel to manage our anticipated future growth and have though we are still striving to improve financial accounting oversight to ensure that adequate reporting and control systems in place. Should we be unable to successfully manage our anticipated future growth by adherence to these strictures, costs may increase, growth could be impaired and our ability to keep pace with technological advances may be impaired which failures could result in a loss of future customers. Environmental laws and other governmental legislation may affect our business. Should the technologies which each of MesoCoat and Powdermet have under development not comply with applicable environmental laws the Companys business and financial results could be seriously harmed. Furthermore, changes in legislation and governmental policy could also negatively impact us. Although we are currently unaware of any introduced or proposed bills, or policy, that might cause us to make specific changes to our operations, no assurance can be given that if new legislation is passed we will be able to make the changes to comport our technologies with future regulatory requirements. 21 The Company and those subsidiaries in which it holds or will hold an interest may face liability claims on future products. Although MesoCoat and Powdermet intend to implement exhaustive testing programs to identify potential material defects in technology we develop, any undetected defects could harm their reputations and that of the Company, diminish their customer base, shrink revenues and expose them and us to product liability claims. Any imposition of liability that is not covered by insurance or is in excess of insurance coverage could have a material adverse effect on our business, results of operations and financial condition. The market for our stock is limited and our stock price may be volatile. The market for our common stock has been limited due to low trading volume and the small number of brokerage firms acting as market makers. Due to the limitations of our market and the volatility in the market price of our stock, investors may face difficulties in selling shares at attractive prices when they want to sell. The average daily trading volume for our stock has varied significantly from week to week and from month to month, and the trading volume often varies widely from day to day. We incur significant expenses as a result of the Sarbanes-Oxley Act of 2002, which expenses may continue to negatively impact our financial performance. We incur significant legal, accounting and other expenses as a result of the Sarbanes-Oxley Act of 2002, as well as related rules implemented by the Commission, which control the corporate governance practices of public companies. Compliance with these laws, rules and regulations, including compliance with Section 404 of the Sarbanes-Oxley Act of 2002, has substantially increased our expenses, including legal and accounting costs, and made some activities more time-consuming and costly. Our internal controls over financial reporting are not considered effective, which could result in a loss of investor confidence in our financial reports and in turn have an adverse effect on our stock price. Pursuant to Section 404 of the Sarbanes-Oxley Act of 2002 we are required to furnish a report by our management on our internal controls over financial reporting. Such report must contain, among other matters, an assessment of the effectiveness of our internal controls over financial reporting as of the end of the year, including a statement as to whether or not our internal controls over financial reporting are effective. This assessment must include disclosure of any material weaknesses in our internal controls over financial reporting identified by management. Since we are unable to assert that our internal controls are effective, our shareholders could lose confidence in the accuracy and completeness of our financial reports, which in turn could cause our stock price to decline. 22 The Companys common stock is currently deemed to be penny stock, which makes it more difficult for investors to sell their shares. The Companys common stock is and will be subject to the penny stock rules adopted under section 15(g) of the Exchange Act. The penny stock rules apply to companies whose common stock is not listed on the NASDAQ Stock Market or other national securities exchange and trades at less than $5.00 per share or that have tangible net worth of less than $5,000,000 ($2,000,000 if the company has been operating for three or more years). These rules require, among other things, that brokers who trade penny stock to persons other than established customers complete certain documentation, make suitability inquiries of investors and provide investors with certain information concerning trading in the security, including a risk disclosure document and quote information under certain circumstances. Many brokers have decided not to trade penny stocks because of the requirements of the penny stock rules and, as a result, the number of broker-dealers willing to act as market makers in such securities is limited. If the Company remains subject to the penny stock rules for any significant period, it could have an adverse effect on the market, if any, for the Companys securities. If the Companys securities are subject to the penny stock rules, investors will find it more difficult to dispose of the Companys securities. The elimination of monetary liability against the Companys directors, officers and employees under Nevada law and the existence of indemnification rights to the Companys directors, officers and employees may result in substantial expenditures by the Company and may discourage lawsuits against the Companys directors, officers and employees. The Companys certificate of incorporation contains a specific provision that eliminates the liability of directors for monetary damages to the Company and the Companys stockholders; further, the Company is prepared to give such indemnification to its directors and officers to the extent provided by Nevada law. The Company may also have contractual indemnification obligations under its employment agreements with its executive officers. The foregoing indemnification obligations could result in the Company incurring substantial expenditures to cover the cost of settlement or damage awards against directors and officers, which the Company may be unable to recoup. These provisions and resultant costs may also discourage the Company from bringing a lawsuit against directors and officers for breaches of their fiduciary duties and may similarly discourage the filing of derivative litigation by the Companys stockholders against the Companys directors and officers even though such actions, if successful, might otherwise benefit the Company and its stockholders ITEM 1B. UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2. PROPERTIES The Company maintains 800 sq. ft. of executive office space at 2665 S. Bayshore Drive, Suite 450, Miami, Florida, 33133. The Company pays no rent for the use of this address. The Company does not believe that it will need to maintain as larger office at any time in the foreseeable future in order to carry out its operations. MesoCoat maintains 22,000 sq. feet of the research and development space located at 24112 Rockwell Drive, Euclid, Ohio 44117 of that space leased by Powdermet on a sub-lease basis. The cost of the sub-lease for MesoCoat is $6,700 paid to Powdermet on a month to month basis. 23 ITEM 3. LEGAL PROCEEDINGS None. ITEM 4. (REMOVED AND RESERVED) Removed and reserved. PART II ITEM 5. MARKET FOR REGISTRANTS COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND BUSINESS ISSUER PURCHASES OF EQUITY SECURITIES The Companys common stock has been quoted on the Pink Sheets electronic quotation system under the symbol ABKI. Trading has been limited and sporadic and the quotations set forth below are not necessarily indicative of actual market conditions. Further, these prices reflect inter-dealer prices without retail mark-up, mark-down, or commission, and may not necessarily reflect actual transactions. The following table sets forth for the periods indicated the high and low bid prices for the common stock as reported for each quarterly period. High and Low Bid Prices Year Quarter Ended High Low 2010 May 31 $1.55 $0.40 2010 February 28 $0.90 $0.65 2009 November 30 $0.60 $0.25 2009 August 31 $0.25 $0.10 2009 May 31 $0.51 $0.21 2009 February 28 $1.00 $0.40 2008 November 30 $1.25 $0.55 Capital Stock The following is a summary of the material terms of the Companys capital stock. This summary is subject to and qualified by our articles of incorporation and bylaws. Common Stock As of December 20, 2010 there were 34 shareholders of record holding a total of 58,175,000 shares of fully paid and non-assessable common stock of the 2,500,000,000 shares of common stock, par value $0.0001, authorized. The board of directors believes that the number of beneficial owners is greater than the number of record holders because a portion of our outstanding common stock is held in broker street names for the benefit of individual investors. The holders of the common stock are entitled to one vote for each share held of record on all matters submitted to a vote of stockholders. Holders of the common stock have no pre-emptive rights and no right to convert their common stock into any other securities. There are no redemption or sinking fund provisions applicable to the common stock. 24 Preferred Stock As of December 20, 2010 there were 50,000,000 shares of preferred stock, par value $0.0001 authorized of which none were outstanding. The Companys preferred stock may have such rights, preferences and designations and may be issued in such series as determined by the board of directors. Dividends The Company has not declared any cash dividends since inception and does not anticipate paying any dividends in the near future. The payment of dividends is within the discretion of the board of directors and will depend on our earnings, capital requirements, financial condition, and other relevant factors. There are no restrictions that currently limit the Companys ability to pay dividends on its common stock other than those generally imposed by applicable state law. Warrants As of December 20, 2010 there were 4,600,000 half-share warrants outstanding to purchase 2,300,000 shares of our common stock, at $0.75 per share with an expiration date of December 16, 2011. Stock Options As of December 16, 2010, there were 4,575,000 stock options outstanding to purchase shares of our common stock, as follows: 2,000,000 options have an exercise price of $0.60 per shares, expire on December 11, 2019, and vest in equal increments over three years beginning on December 11, 2010 300,000 options have an exercise price of $0.60 per shares, expire on December 11, 2019, and vest in equal increments over three years beginning December 11, 2009. 100,000 options have an exercise price of $0.75 per share, expire on March 15, 2020, and vest in equal increments over three years to beginning March 15, 2010. · 400,000 options have an exercise price of $0.60 per share, expire on April 26, 2020, and vest in equal increments over three years to beginning April 26, 2011. · 250,000 options have an exercise price of $1.30 per share, expire on April 29, 2020, and vest in equal increments over three years to beginning April 29, 2011. · 200,000 options have an exercise price of $0.65 per share, expire on August 20, 2020, and vest in equal increments over three years to beginning August 20, 2011. 1,200,000 options have an exercise price of $0.65 per share, expire on October 19, 2020, and vest in equal increments over three years beginning on October 19, 2011. 25,000 options have an exercise price of $1.01 per share, expire on November 17, 2020, and vest in equal increments over three years beginning on November 17, 2011. Convertible Securities As of December 20, 2010, the Company had no securities convertible into the shares of its common stock. Securities Authorized for Issuance Under Equity Compensation Plans The Company has not authorized any securities for issuance under any equity compensation plan. 25 Transfer Agent and Registrar Our transfer agent is Island Stock Transfer, located at 100 Second Avenue South, Suite 300, St. Petersburg, Florida, 33701. (727) 289-0010. Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities On April 29, 2010, the Company granted options to purchase 250,000 shares of the Companys common stock to Hermann Buschor, a director of the Company, which options vest in equal parts over three years commencing on April 29, 2011, at an exercise price of $1.30 per share for a period of ten years from the date of grant, relying on an exemption provided by Section 4(2) of the Securities Act. The Company complied with the exemption requirements of Section 4(2) of the Securities Act based on the following factors: (1) the grant was an isolated private transaction that did not involve a public offering; (2) there was only one grantee; (3) the grantee committed to hold his options; (4) there have been no subsequent or contemporaneous public offerings of the options; (5) the options were not broken down into smaller denominations; and (6) the discussions that lead to the grant of the options took place directly between the grantee and the Company. On April 26, 2010 the Company granted options to purchase 400,000 shares of the Companys common stock to John D. Neukirchen, a director of Powdermet, which options vest in equal parts over three years commencing on April 26, 2011, at an exercise price of $0.75 per share for a period of ten years from the date of grant, relying on an exemption provided by Section 4(2) of the Securities Act. The Company complied with the exemption requirements of Section 4(2) of the Securities Act based on the following factors: (1) the grant was an isolated private transaction that did not involve a public offering; (2) there was only one grantee; (3) the grantee committed to hold his options; (4) there have been no subsequent or contemporaneous public offerings of the options; (5) the options were not broken down into smaller denominations; and (6) the discussions that lead to the grant of the options took place directly between the grantee and the Company. On March 15, 2010, the Company granted options to purchase an aggregate of 100,000 shares of the Companys common stock, that vest in equal parts over three years commencing on March 15, 2011, at an exercise price of $0.60 per share for a period of ten years from the date of grant, relying on an exemption provided by Section 4(2) of the Securities Act, to the following: Grantee Options Mario Medanic 50,000 Reginald Allen 50,000 The Company complied with the exemption requirements of Section 4(2) of the Securities Act based on the following factors: (1) the grants were isolated private transactions that did not involve a public offering; (2) there were only two grantees; (3) the grantees committed to hold their options; (4) there have been no subsequent or contemporaneous public offerings of the options; (5) the options were not broken down into smaller denominations; and (6) the discussions that lead to the option grants took place directly between the grantees and the Company. On December 11, 2009, the Company granted options to purchase an aggregate of 300,000 shares of the Companys common stock, that vest in equal parts over three years commencing on December 11, 2009, at an exercise price of $0.60 per share for a period of ten years from the date of grant, relying on an exemption provided by Section 4(2) of the Securities Act, to the following: 26 Grantee Options David Greenbaum 200,000 Carol Laws 100,000 The Company complied with the exemption requirements of Section 4(2) of the Securities Act based on the following factors: (1) the grants were isolated private transactions that did not involve a public offering; (2) there were only two grantees; (3) the grantees committed to hold their options; (4) there have been no subsequent or contemporaneous public offerings of the options; (5) the options were not broken down into smaller denominations; and (6) the discussions that lead to the option grants took place directly between the grantees and the Company. On December 11, 2009, the Company granted options to purchase an aggregate of 2,000,000 shares of the Companys common stock, that vest in equal parts over three years commencing on December 11, 2010, at an exercise price of $0.60 per share for a period of ten years from the date of grant, relying on an exemption provided by Section 4(2) of the Securities Act, to the following: Grantee Options Andrew Sherman 1,000,000 Prosper Financial, Inc. 1,000,000 The Company complied with the exemption requirements of Section 4(2) of the Securities Act for the above option grants based on the following factors: (1) the grants were isolated private transactions that did not involve a public offering; (2) there were limited grantees, all of whom have some managerial responsibility with the Company; (3) the grantees committed to hold the stock underlying their options; (4) there were no subsequent or contemporaneous public grants of the options; (5) the options were not broken down into smaller denominations; and (6) the discussions that lead to the grant of the options took place directly between the grantees and the Company. Purchases of Equity Securities made by the Issuer and Affiliated Purchasers The Company has not repurchased any shares of its common stock during the fiscal year ended May 31, 2010. ITEM 6. SELECTED FINANCIAL DATA Not applicable. ITEM 7. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION This Managements Discussion and Analysis of Financial Condition and Results of Operations and other parts of this current report contain forward-looking statements that involve risks and uncertainties. Forward-looking statements can also be identified by words such as anticipates, expects, believes, plans, predicts, and similar terms. Forward-looking statements are not guarantees of future performance and our actual results may differ significantly from the results discussed in the forward-looking statements. Factors that might cause such differences include but are not limited to those discussed in the subsection entitled Forward-Looking Statements and Factors That May Affect Future Results and Financial Condition below. The following discussion should be read in conjunction with our financial statements and notes thereto included in this current report. Our fiscal year end is May 31. 27 Plan of Operation Plan of Operation For the coming year the Company aims to: · Assist MesoCoat in positioning itself to succeed in commercialization efforts focused on its CermaClad and PComP products by: o Establishing overseas subsidiaries and plants while supporting their management teams. o Gaining market entry by creating awareness and establishing relationships with key investors. · Increase investment in MesoCoat. · Target existing coating companies to qualify and use our powders produced by MesoCoat and Powdermet. · Support MesoCoat in achieving the following objectives: o Becoming American Petroleum Institute (API) compliant for CermaClad corrosion and wear resistant alloys products through a joint development agreement with Petrobras and ongoing development work. o Gaining joint venture agreements with major oil corporations by fourth quarter 2011. o Building its first operating plant in Euclid, Ohio and begin producing work samples for certification and approval by potential clients by first quarter 2012, with work to be split 60%/40% between samples and commercial sales. o Continuing a plan of constructing CermaClad and PComP operating plants in strategic market locations (Houston, Alberta, Brazil and the Far East). o Continuing the formation of strategic partnerships and a pipeline of potential clients for the CermaClad and PComP product lines. Growth Strategy The Company intends to help MesoCoat grow rapidly over the next five years through the use of project and investor financing. The Company has two growth strategies: i) a conservative or organic strategy which requires a further $16,000,000 and ii) a moderate strategy which requires early market acceptance and $45,000,000 to $50,000,000 (dependent on the level of cash flow achieved and the level of project debt financing secured). On realizing sufficient financing, MesoCoat plans to open between six and fifteen operating plants worldwide within five years. Given the wide range of the scenario assumptions, the growth strategy depends largely upon the successful execution of the marketing plans for both CermaClad and PComP. Given our strategy of targeting strategic global regions with multiple potential clients, it is feasible for us to meet our expectations. However, the Company will carefully monitor the risks associated with achieving the goals in each scenario to ensure MesoCoat can meet client expectations while remaining financially solvent. Plant locations for MesoCoat depend upon first securing client purchase orders sufficient to finance the construction of the plants. Another key component of plant location lies within strategic global positioning. We prefer to finance and build plants in locations with multiple organizations that can become potential clients for our products, hence the focus on locations in Houston, Alberta, Brazil and the Far East. However, we are aware of the inherent political and currency risks that may exist due to working in offshore markets and intend to appropriately address such risks as we move forward with our construction plans. 28 Operational Logistics CermaClad, PComP SComP, MComP and ENComP are platform technologies with extensive product potential in multiple large market verticals. The Company and related operations will play a major role in six distinct product segments of the value chain: raw materials/consumables, application equipment, coating (cladding) services, casting, fabrication, and maintenance & repair of existing assets. By playing a major role in these six segments of the value chain, the Company and its partners may prove to be an influential player in defining market prices and trends in the structural composites, steel plate, sheet, bar, and tubular products industries. Our vision is to form partnerships, and set up captive or regional facilities with the power players in the target industry. Most of these large manufacturers have project management and installation capabilities besides fabrication, and thus partnerships with these companies would help us build one-stop-shops for customers, where the customers define the specifications/requirements and we, and our value chain partners would take care of the steel fabrication, coating/cladding operations, casting, assembly integration, and inspection activities. We intend to partner with a major suppliers or end users within geographic regions. Depending on the amount of financing available, we are considering three approaches to this market: · High Capital Intensity: The Company will self-finance and act as owner-operator. · Medium Capital Intensity: The Company will enter into joint venture partnerships, with the Company being the operator at 51% ownership and the partner at 49% ownership. · Low Capital Intensity: The Company will joint venture with supply chain partners which will act as operators and financiers with 51% ownership and the Company will act as technology supplier at 49% ownership. Within these arrangements we do not intend to be a licensor but rather participate in the operations and service end of the businesses. Future Funding The Company will require additional funding over the next twelve months to fulfill its business plan. Not all of the funding sought is currently available though the Company expects to realize additional funding for the prospective exercise of the Initial Option under the Investment Agreement. Should the Company be unable to secure additional financing from outside sources, the Company will most likely be unable to meet its milestones and may need to scale back operations. Any shortfall in minimum funding will adversely affect the Companys ability to expand or even continue operations. Results of Operations During the year ended May 31, 2010, the Company: · Focused its efforts on identifying prospective business opportunities for merger or acquisition. · Changed its name to Abakan Inc. · Performed due diligence and entered into the agreements to acquire interests in MesoCoat and Powdermet. · Closed the agreement with MesoCoat and began to focus efforts on its noncontrolling interest in MesoCoat. · Strengthened its management team with industry experts. · Enlarged its board of directors. · Sought financing pursuant to the interest acquisition agreements. During the year ended May 31, 2010, the Company assisted MesoCoat with the following developments: 29 29 · Redefining its marketing strategy. · Hiring new senior management. · Improving its branding. · Beginning communication with several new potential joint commercialization partners. · Accelerating R&D schedules by negotiating favorable engineering contracts with third parties. Subsequent to the year ended May 31, 2010, the Company: · Sought and concluded financings for $2,250,000 toward the acquisition of equity interests in MesoCoat and Powdermet. · Amended the terms of our Investment Agreement to extend the time frame in which to acquire a 51% in MesoCoat. Subsequent to the year ended May 31, 2010, the Company assisted MesoCoat with the following developments: · Entering into a collaborative effort with the University of Akron (UA) to develop and accelerate commercialization of advanced inorganic coatings directed at reducing the nations $300 billion corrosion problem; UAs Corrosion and Reliability Engineering program and MesoCoat will perform development, testing and risk reduction of advanced inorganic coatings; MesoCoat will provide development engineers and technicians to supervise and train students and new staff to apply CermaClad to various metal surfaces Management has also spent significant time developing an extensive deal sourcing network, including top international university materials sciences laboratories, government sponsored labs, industry brokers, lawyers and materials sciences association executives, as well enlarging its advisory board with specific technology skills. Net Losses For the period from inception until May 31, 2010, the Company incurred net losses of $2,018,132. Net losses for the year ending May 31, 2010 were $1,606,698 as compared to $354,363 for the year ending May 31, 2009. The increase in net losses over the comparative periods can be attributed primarily to an increase in operating losses and a loss attributed to our investment in MesoCoat. We have never generated sufficient revenue to fund operations and may continue to operate at a loss through fiscal 2011. Revenues We had no revenue for the years ending May 31, 2010 and 2009. Operating Expenses Operating expenses for the year ending May 31, 2010 were $1,405,484 as compared to $344,034 for the year ending May 31, 2009. The increase in operating expenses is primarily due to an increase in general and administrative expenses and the realization of a stock expense on a note conversion and stock option expense during the current periods. General and administrative expenses include accounting costs, consulting fees, employment costs, and depreciation. 30 Income Tax Expense (Benefit) The Company may have a prospective income tax benefit resulting from a net operating loss carry-forward and start up costs that will offset any future operating profit. Impact of Inflation The Company believes that inflation has not had a material effect on operations for the period from June 27, 2006 (inception) to May 31, 2010. Capital Expenditures The Company has not spent any significant amounts on capital for the period from June 27, 2006 (inception) to May 31, 2010. Liquidity and Capital Resources The Company has been in the development stage since inception. As of May 31, 2010 the Company had a working capital deficit of $205,399, current assets of $88,368 consisting of cash, note receivable, and prepaid expenses, and total assets of $1,302,759 consisting of an investment in minority interest, computer equipment, and a website. As of May 31, 2010 the Company had current and total liabilities of $293,767 consisting of accounts payable and accruals, loans payable, accrued interest on loans payable, loans payable to related party, and accrued interest on loans from related party. Stockholders equity in the Company was $1,008,992 as of May 31, 2010. For the period from inception until May 31, 2010, the Companys cash flow used in operating activities was $727,652. Cash flows used in operating activities for the year ending May 31, 2010, were $609,229 compared to $67,964 for the year ending May 31, 2009. The cash flow used in operating activities during the current period was primarily due to net losses. For the period from inception until May 31, 2010, the Companys cash flow used investing activities was $1,609,492. Cash flow used in investing activities for the year ending May 31, 2010, was $1,400,030 as compared to $182,645 for the year ending May 31, 2009. The cash flows used in the current period are attributable to the investment in MesoCoat. For the period from inception until May 31, 2010, the Companys cash flow provided by financing activities was $2,377,708. Cash flow provided by financing activities for the year ending May 31, 2010 was $2,049,808 as compared to $249,758 for the year ending May 31, 2009. Cash flows provided by financing activities in the current period are attributable to proceeds from sale of our common stock. The Company does not expect to pay cash dividends in the foreseeable future. The Company has a defined stock option plan and contractual commitments with its officers and directors. The Company has no current plans for any significant purchase or sale of any plant or equipment. The Company has no current plans to make any changes in the number of employees. 31 Off Balance Sheet Arrangements As of May 31, 2010, the Company had no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures, or capital resources that is material to stockholders. Going Concern Our auditors have expressed an opinion as to the Companys ability to continue as a going concern as a result of net losses of $2,018,132, and a working capital deficit of $205,399 as of May 31, 2010. The Companys ability to continue as a going concern is subject to the ability of the Company to realize a profit and /or obtain funding from outside sources. Managements plan to address the Companys ability to continue as a going concern includes: (i) obtaining funding from the private placement of debt or equity; (ii) realizing revenues from its investment in MesoCoat; and (iii) obtaining loans and grants from financial or government institutions. Management believes that it will be able to obtain funding to allow the Company to remain a going concern through the methods discussed above, though there can be no assurances that such methods will prove successful. Forward Looking Statements and Factors That May Affect Future Results and Financial Condition Statements contained in the section titled Results of Operations and Description of Business, with the exception of historical facts, are forward looking statements. We are ineligible to rely on the safe-harbor provision of the Private Litigation Reform Act of 1995 for forward looking statements made in this current report. Forward looking statements reflect our current expectations and beliefs regarding our future results of operations, performance, and achievements. These statements are subject to risks and uncertainties and are based upon assumptions and beliefs that may or may not materialize. These statements include, but are not limited to, statements concerning: · our anticipated financial performance; · uncertainties related to the research and development of our subsidiarys technology; · our ability to generate revenues through sales to fund operations; · our ability to raise additional capital to fund cash requirements for operations; · the volatility of the stock market; and · general economic conditions. We wish to caution readers that our operating results are subject to various risks and uncertainties that could cause our actual results to differ materially from those discussed or anticipated including the factors set forth in the section entitled Risk Factors included elsewhere in this report. We also wish to advise readers not to place any undue reliance on the forward looking statements contained in this report, which reflect our beliefs and expectations only as of the date of this report. We assume no obligation to update or revise these forward looking statements to reflect new events or circumstances or any changes in our beliefs or expectations, other that is required by law. 32 Critical Accounting Policies In the notes to the audited consolidated financial statements for the Company for the years ended May 31, 2010 and 2009, included in this Form 10-K/A discussed those accounting policies that are considered to be significant in determining the results of operations and financial position. Our management believes that their accounting principles conform to accounting principles generally accepted in the United States of America. The preparation of financial statements requires management to make significant estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. By their nature, these judgments are subject to an inherent degree of uncertainty. On an on-going basis, we evaluate our estimates, including those related to bad debts, inventories, intangible assets, warranty obligations, product liability, revenue, and income taxes. We base our estimates on historical experience and other facts and circumstances that are believed to be reasonable, and the results form the basis for making judgments about the carrying value of assets and liabilities. The actual results may differ from these estimates under different assumptions or conditions. Stock-Based Compensation We have adopted Accounting Standards Codification Topic (ASC) 718, formerly SFAS No. 123 (revised 2004) (SFAS No. 123R), Share-Based-Payment, which addresses the accounting for stock-based payment transactions in which an enterprise receives employee services in exchange for (a) equity instruments of the enterprise or (b) liabilities that are based on the fair value of the enterprises equity instruments or that may be settled by the issuance of such equity instruments. We have adopted Accounting Standards Codification Topic (ASC) 718, formerly SFAS No. 123 (revised 2004) (SFAS No. 123R), Share-Based Payment, which addresses the accounting for stock-based payment transactions in which an enterprise receives employee services in exchange for (a) equity instruments of the enterprise or (b) liabilities that are based on the fair value of the enterprises equity instruments or that may be settled by the issuance of such equity instruments. We account for equity instruments issued in exchange for the receipt of goods or services from other than employees in accordance with ASC 505. Costs are measured at the estimated fair market value of the consideration received or the estimated fair value of the equity instruments issued, whichever is more reliably measurable. The value of equity instruments issued for consideration other than employee services is determined on the earliest of a performance commitment or completion of performance by the provider of goods or services. Recent Accounting Pronouncements Please see Note 14 to our financial statements for recent accounting pronouncements. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Our audited financial statements for the years ended May 31, 2010 and 2009 are attached hereto as F-1 through F-26. 33 Abakan Inc. (A Development Stage Company) Index to Financial Statements Report of Independent Registered Public Accounting Firm F-2 Balance sheets for the years ended May 31, 2010 and 2009F-3 Statements of Operations for the years ended May 31, 2010 and 2009, and cumulative amounts from development stage activities (June 27, 2006 (Inception) through May 31, 2010) F-4 Statements of Stockholders' equity for the period from inception on June 27, 2006 through May 31, 2010 F-5 Statements of Cash Flows for the years ended May 31, 2010 and 2009, and cumulative amounts from development stage activities (June 27, 2006 (Inception) through May 31, 2010)F-6 Notes to Financial Statements F-7 F-1 SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Abakan, Inc. (A Development Stage Company) We have audited the accompanying balance sheet of Abakan, Inc. (A Development Stage Company) as of May 31, 2010, and the related statements of operations, stockholders equity (deficit) and cash flows for the years ended May 31, 2010 and 2009, and since inception on June 27, 2006 through May 31, 2010. These financial statements are the responsibility of the Companys management. Our responsibility is to express an opinion on these financial statements based on our audits. We conduct our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Abakan, Inc. (A Development Stage Company) as of May 31, 2010, and the related statements of operations, stockholders equity (deficit) and cash flows for the years ended May 31, 2010 and 2009, and since inception on June 27, 2006 through May 31, 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 13 to the financial statements, the Company has net losses since inception in the amount of $2,018,132 which raises substantial doubt about its ability to continue as a going concern. Managements plans concerning these matters are also described in Note 13. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada December 20, 2010 50 S. Jones Blvd. Suite 202 Las Vegas, NV 89107 Phone: (888)727-8251 Fax: (888)782-2351 F-2 ABAKAN, INC. (Formerly known as Waste to Energy Group, Inc.) (A DEVELOPMENT STAGE ENTERPRISE) BALANCE SHEETS May 31, May 31, 2010 2009 ASSETS Current Assets Cash and cash equivalents $ 40,564 $ 15 Note receivable - related party (Note 9) 8,500 - Prepaid expenses (Note 4) 25,151 - Prepaid expenses - related party (Note 5) 14,153 - Total Current Assets 88,368 15 Non-Current Assets Computer equipment, net (Note 3) 2,526 5,347 Website, net (Note 3) 3,500 10,500 Investment in Minority Interest - MesoCoat (Note 6) 1,208,365 - 1,214,391 15,847 Total Assets $ 1,302,759 $ 15,862 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accruals $ 72,899 $ 17,858 Accounts payable - related parties 72,071 71,210 Loans Payable (Note 10) 70,156 196,225 Accrued interest - loans payable (Note 10) 11,380 7,665 Loan payable- related party - 48,483 Accrued interest - related party - 2,664 Accrued Liabilities 67,261 - Total Current Liabilities 293,767 344,104 COMMITMENTS AND CONTINGENCIES (Note 11) STOCKHOLDERS' EQUITY (DEFICIT) (Note 7) Preferred Stock, $0.0001 par value, 50,000,000 shares authorized, none issued and outstanding - - Common stock, par value $0.0001, 2,500,000,000 shares authorized, 55,115,000 issued and outstanding  May 31, 2010, 50,265,000 issued and outstanding - May 31, 2009 5,511 5,026 Paid in capital 3,018,313 73,116 Subscription receivable (1,750) - Contributed Capital 5,050 5,050 Accumulated deficit during the development stage (2,018,132) (411,434) Total Stockholders' Equity (Deficit) 1,008,992 (328,242) Total Liabilities and Stockholders' Equity (Deficit) $ 1,302,759 $ 15,862 The accompanying condensed notes are an integral part of these consolidated financial statements. F-3 ABAKAN INC. (Formerly Waste To Energy Group Inc) (A DEVELOPMENT STAGE ENTERPRISE) STATEMENTS OF OPERATIONS Cumulative amounts from development stage activities For the years ended June 27, 2006 May 31, (Inception) to 2010 2009 May 31, 2010 REVENUES $ - $ - $ 1,596 EXPENSES General and administrative General and Administrative 74,529 22,313 105,404 Professional Fees 85,393 39,605 150,555 Professional Fees - Related party 35,000 - 45,000 Consulting 166,799 92,500 241,971 Consulting - Related party 512,000 - 539,500 Payroll and benefits expense 66,261 - 66,261 Depreciation 9,821 9,615 23,436 Impairment of Asset - 180,000 180,000 Stock Expense on note Conversion 142,370 - 142,370 Stock options Expense 313,313 - 313,313 Total expenses 1,405,484 344,034 1,808,808 Loss from operations (1,405,484) (344,034) (1,807,212) Interest Expense Interest - Loans 8,893 7,665 16,628 Interest - Related Party 2,038 2,664 4,631 Total interest expense 10,931 10,329 21,259 Interest Income 1,382 - 2,004 Equity in MesoCoat loss (191,665) - (191,665) Loss before provision for income taxes (1,606,698) (354,363) (2,018,132) Provision for income taxes - - - NET LOSS $ (1,606,698) $ (354,363) $ (2,018,132) NET LOSS PER SHARE - BASIC $ (0.03) * NET LOSS PER SHARE - DILUTED $ (0.03) * WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - BASIC 52,393,630 94,930,479 WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - DILUTED 57,843,630 94,930,479 * less than $(.01) per share The accompanying condensed notes are an integral part of these consolidated financial statements. F-4 ABAKAN, INC. (Formerly known as Waste to Energy Group, Inc.) (A DEVELOPMENT STAGE ENTERPRISE) STATEMENTS OF STOCKHOLDERS' EQUITY (DEFECIT) Common Stock Paid-in (Deficit) Paid - in Accumulated Capital During Total Contributed Warrants Development Stockholders Shares Amount Capital Capital and Options Stage Equity Inception, June 27, 2006 - $ - $ - $ - $ - $ - $ - Common Shares issued to director for cash June 27, 2006 2,500,000 250 (150) - 100 Common Shares issued to director for cash June 27, 2006 125,300,000 12,530 (7,518) 5,012 Common Shares issued to director for cash October 31, 2006 62,500,000 6,250 (3,750) 2,500 Private placement closed April 30, 2007 35,265,000 3,527 67,003 70,530 Net (loss) for the period (28,079) (28,079) Balance, May 31, 2007 225,565,000 22,557 55,585 - - (28,079) 50,063 Net (loss) for the year (28,993) (28,993) Balance, May 31, 2008 (Restated) 225,565,000 22,557 55,585 - - (57,072) 21,070 Common Shares cancelled to directors September 2, 2008 (175,300,000) (17,531) 17,531 - Contributed Capital - 5,050 5,050 Net (loss) for the year (354,363) (354,363) Balance, May 31, 2009 50,265,000 5,026 73,116 5,050 - (411,434) (328,242) Private placement, closed December 16, 2009 for $0.50 per share 4,200,000 420 2,099,580 2,100,000 Debt Converted into stock December 16, 2009 for $0.60 per share, including costs of $102,370 400,000 40 342,330 342,370 Subscription receivable from above private placement (1,750) (1,750) Common shares issued services on April 26, 2010 150,000 15 89,985 90,000 Common shares issued services on April 30, 2010 100,000 10 99,990 100,000 Stock options expense 313,313 313,313 Net (loss) for nine months (1,606,698) (1,606,698) Balance, May 31, 2010 55,115,000 $ 5,511 $ 3,018,313 $ 5,050 $ (1,750) (2,018,132) $ 1,008,992 The accompanying condensed notes are an integral part of these consolidated financial statements. F-5 ABAKAN, INC. (Formerly known as Waste to Energy Group, Inc.) (A DEVELOPMENT STAGE ENTERPRISE) STATEMENTS OF CASH FLOWS Cumulative amounts from development stage activities For the years ended June 27, 2006 May 31, (Inception) to 2010 2009 May 31, 2010 CASH FLOWS FROM DEVELOPMENT STAGE ACTIVITIES Net (loss) from development stage activities $ (1,606,698) $ (354,363) $ (2,018,132) Adjustments to reconcile net loss to net cash provided (used) by development stage activities: Depreciation 9,821 9,615 23,436 Stock options expense 313,313 - 313,313 Stock expense from note conversion 142,370 - 142,370 Stock issued for services 190,000 - 190,000 Equity in investee loss 191,665 - 191,665 Changes in operating assets and liabilities: Accounts receivable - 387 - Accounts receivable - related party (8,500) - (8,500) Prepaid expenses (39,304) - (39,304) Accounts payable and accrued liabilities 122,302 86,068 211,369 Accounts payable - related parties 64,872 - 64,872 Accrued interest - related party - 2,664 2,664 Accrued interest - loans payable 10,931 7,665 18,596 Waste to Energy Group LLC - 180,000 180,000 Total adjustments 997,469 286,399 1,290,480 NET CASH USED BY DEVELOPMENT STAGE ACTIVITIES (609,229) (67,964) (727,652) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of computer equipment and website - (2,645) (29,462) MesoCoat Inc- minority interest (1,400,030) - (1,400,030) Waste to Energy Group LLC - (180,000) (180,000) NET CASH PROVIDED USED BY INVESTING ACTIVITIES (1,400,030) (182,645) (1,609,492) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of Common Stock 2,100,000 - 2,178,142 Loans payable (50,192) 196,225 146,033 Loans payable - related party - 48,483 48,483 Contributed capital - 5,050 5,050 NET CASH PROVIDED BY FINANCING ACTIVITIES 2,049,808 249,758 2,377,708 NET INCREASE IN CASH AND CASH EQUIVALENTS 40,549 (671) 40,564 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 15 687 - CASH AND CASH EQUIVALENTS, END OF PERIOD $ 40,564 $ 15 $ 40,564 Supplemental Disclosures: Cash paid for income taxes $ - $ - $ - Cash paid for interest $ - $ - $ - Supplemental Non-cash Disclosures: Notes and accounts payable converted to stock Accounts payable - related party $ (64,010) $ (64,010) Loans payable (25,000) (25,000) Notes payable - related party (99,515) (99,515) Accrued interest  related party (9,724) (9,724) Common stock 200,000 200,000 Subscription receivable (1,750) (1,750) $ - $ - The accompanying condensed notes are an integral part of these consolidated financial statements. F-6 Abakan Inc. (Formerly Waste to Energy Group Inc.) (A Development Stage Enterprise) NOTES TO THE AUDITED FINANCIAL STATEMENTS For the years ended May 31, 2010 and 2009 Note 1  General Organization and Business Abakan Inc. (the Company, we, us, our, ABKI) was incorporated in the state of Nevada on June 27, 2006, and is in the development stage as defined under FASB ASC 915-10, "Development Stage Entities." Abakan Inc., a wholly-owned subsidiary of Waste to Energy Group Inc., was incorporated in the state of Nevada on November 6, 2009. Abakan Inc. and Waste to Energy Group Inc. entered into an Agreement and Plan of Merger on November 6, 2009. The board of directors of Abakan Inc. and Waste to Energy Group Inc. deemed it advisable and in the best interest of their respective companies and shareholders that Abakan Inc. be merged with and into Waste to Energy Group Inc. with Waste to Energy Group Inc. remaining as the surviving corporation under the name Abakan Inc. Waste to Energy Group Inc., a wholly-owned subsidiary of Your Digital Memories Inc., was incorporated in the state of Nevada on August 13, 2008. Waste to Energy Group Inc. and Your Digital Memories Inc. entered into an Agreement and Plan of Merger on August 14, 2008. The board of directors of Waste to Energy Group Inc. and Your Digital Memories Inc. deemed it advisable and in the best interest of their respective companies and shareholders that Waste to Energy be merged with and into Your Digital Memories Inc. with Your Digital Memories Inc. remaining as the surviving corporation under the name Waste to Energy Group Inc. In our current business plan we are investing in early stage companies. Since those firms are typically pre- commercialization, it is anticipated that each firm we decide to invest in will need successive rounds of funding to fund their research & development and their sales and marketing efforts. That may not be the case if a company has a new technology which has explosive sales growth on the market or we agree to a licensing strategy with any of the acquired companies. However, most types of firms the Company will be evaluating will have lengthy qualification periods to get on buyers approved purchasing list. Our acquisition strategy is to make sure we negotiate upfront future ownership based on a series of value creating steps whereby Abakan has the right to continue or discontinue investing based on an investee meeting those milestone steps. This allows management to forecast potential financing needs of a firm in stages to plan for our present and future fundraising efforts. It also gives Abakan the right to hedge its investing if it feels a company is not performing up to the goals that were anticipated during the negotiating process. By doing this, each investee company is expected to reach certain operating milestones prior to receiving the next round of fundraising or us exercising our next round of acquisition. Note 2  Significant Accounting Policies Accounting Basis These financial statements are prepared on the accrual basis of accounting in conformity with accounting principles generally accepted in the United States of America. F-7 Abakan Inc. (Formerly Waste to Energy Group Inc.) (A Development Stage Enterprise) NOTES TO THE AUDITED FINANCIAL STATEMENTS For the years ended May 31, 2010 and 2009 Note 2  Significant Accounting Policies  continued Cash and Cash Equivalents For the purposes of the statement of cash flows, cash flows include all highly liquid investments with a maturity of three months or less. Fair Value of Financial Instruments FASB ASC 480-10, disclosures about fair value of financial instruments, defines the fair value of a financial instrument as the amount at which the instrument could be exchanged in a current transaction between willing parties. The carrying values of the Companys financial instruments consist of cash, notes receivables, promissory notes for loans made to the Company and accounts payable at fair market value. Some of the amounts due to the note holders are non interest-bearing. It is management's opinion that the Company is not exposed to significant interest, currency or credit risks arising from its other financial instruments and that their fair values approximate their carrying values except where separately disclosed. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles of the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the year. The more significant areas requiring the use of estimates include asset impairment, stock-based compensation, and future income tax amounts. Management bases its estimates on historical experience and on other assumptions considered to be reasonable under the circumstances. However, actual results may differ from the estimates. Concentration of credit risk 86% of our notes receivable are from two companies owned by a related party. We feel our exposures on these notes are mitigated by a liability we have recorded to the related party in an amount greater than our notes receivable. In the case of a default, we would be able to offset these notes receivable against that account payable. Reclassifications Certain amounts in the year ended May 31, 2009 financial statements have been reclassified to conform to the current period ended May 31, 2010 presentation. F-8 Abakan Inc. (Formerly Waste to Energy Group Inc.) (A Development Stage Enterprise) NOTES TO THE AUDITED FINANCIAL STATEMENTS For the years ended May 31, 2010 and 2009 Note 2  Significant Accounting Policies  continued Equity Method Investee companies that are not consolidated, but over which the Company exercises significant influence, are accounted for under the equity method of accounting, in accordance with ASC 323. Whether or not the Company exercises significant influence with respect to an Investee depends on an evaluation of several factors including, among others, representation on the Investee Companys board of directors and ownership level, which is generally a 20% to 50% interest in the voting securities of the Investee company. Under the equity method of accounting, an Investee companys accounts are not reflected within the Companys Balance Sheets and Statements of Operations; however, the Companys share of the earnings or losses of the Investee company is reflected in the caption Equity in (Investee) Loss in the Statement of Operations. The Companys carrying value in an equity method Investee company is reflected in the caption Investment in Minority Interest  (Investee) in the Companys Balance sheets. When the Companys carrying value in an equity method Investee company is reduced to zero, no further losses are recorded in the Companys financial statements unless the Company guaranteed obligations of the Investee company or has committed additional funding. When the Investee company subsequently reports income, the Company will not record its share of such income until it equals the amount of its share of losses not previously recognized. Earnings (loss) Per Common Share The Company computes net loss per share in accordance with FASB ASC 260-10,"Earnings per Share". FASB ASC 260 requires presentation of both basic and diluted earnings per share (EPS) on the face of the income statement. Basic EPS is computed by dividing net loss available to common stockholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all potentially dilutive common shares outstanding during the period. Diluted EPS excludes all potentially dilutive shares if their effect is anti-dilutive. There have been no potentially dilutive common shares issued from inception. Notes receivable Notes receivable are stated at face value, plus any accrued interest earned. The Company analyses each note receivable each period for probability of collectability. Notes are considered in default when payments have not been received within the agreed upon terms, and are written off when management determines that collection is not probable. As of May 31, 2010 and 2009, management has determined that no occurrence of default exists. Property and equipment Property and equipment are stated at cost less accumulated depreciation and amortization. Maintenance and repairs are charged to operations as incurred. Depreciation and amortization are based on the straight-line method over the estimated useful lives of the related assets. When assets are retired or otherwise disposed of, the cost and accumulated depreciation and amortization are removed from the accounts, and any resulting gain or loss is reflected in operations in the period realized. F-9 Abakan Inc. (Formerly Waste to Energy Group Inc.) (A Development Stage Enterprise) NOTES TO THE AUDITED FINANCIAL STATEMENTS For the years ended May 31, 2010 and 2009 Note 2  Significant Accounting Policies  continued Depreciation Depreciation is computed on the straight-line method net of salvage value with useful lives as follows: Computer equipment and software 3 years Office furniture and equipment 5 years Machinery and equipment 7 years Leasehold improvements balance of lease term Intangible Assets, Net In accordance with ASC 350, Intangibles  Goodwill and other, goodwill and other intangible assets with indefinite lives are not amortized, but are reviewed annually for impairment, and possible adjustment. Other intangible assets with definite lives are amortized over their individual useful lives. Patents and other intangible assets are amortized using the straight-line method over periods ranging from three to twenty years (see Note 3). Dividends The Company has not adopted any policy regarding payment of dividends. No dividends have been paid during the period shown. Income Taxes Income taxes are provided for using the liability method of accounting. A deferred tax asset or liability is recorded for all temporary difference between financial and tax reporting. Deferred tax expense (benefit) results from the net change during the year of deferred tax assets and liabilities. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to more likely than not be realized in future tax returns. Tax law and rate changes are reflected in income in the period such changes are enacted. Revenue recognition The Company has not adopted any policy regarding revenue since we have not had any revenue other than interest earned from our current operations. When we are ready to receive revenue we will design our policies and disclose them at that time. Advertising Costs The Company will expense its advertising costs when incurred. There have been no expenditures on advertising since inception. F-10 Abakan Inc. (Formerly Waste to Energy Group Inc.) (A Development Stage Enterprise) NOTES TO THE AUDITED FINANCIAL STATEMENTS For the years ended May 31, 2010 and 2009 Note 2  Significant Accounting Policies  continued Stock-based compensation The Company adopted FASB ASC 718-10 and valued our employee stock based awards based on the grant-date fair value estimated in accordance with the provisions of FASB ASC 718-10.The Company accounts for equity instruments issued in exchange for the receipt of goods or services from other than employees in accordance with FASB ASC 718-10 and the conclusions reached in FASB ASC 505-10. Costs are measured at the estimated fair market value of the consideration received or the estimated fair value of the equity instruments issued, whichever is more reliably measurable. The value of equity instruments issued for consideration other than employee services is determined on the earliest of a performance commitment or completion of performance by the provider of goods or services as defined by FASB ASC 505-10. Note 3  Property and Equipment Property and equipment consisted of the following: 05/31/10 05/31/09 Cost Accumulated Amortization Net Book Value Net Book Value Computer Equipment $ 8,462 $ 5,936 $ 2,526 $ 5,347 Website $21,000 $17,500 $ 3,500 $10,500 Total $29,462 $23,436 $ 6,026 $15,847 Depreciation and amortization expense was $9,821 and $9,615 for the years ended May 31, 2010 and 2009, respectively. Website Development In December 2007, we contracted with an unrelated contractor to develop a new website that reflected our new logo, business and branding. It was completed and was accessible in December 2007. In accordance with ASC 350-50, Intangibles  Goodwill and other- Websites, we capitalized website development costs of $21,000, and commenced its amortization over three years starting in December 2007. F-11 Abakan Inc. (Formerly Waste to Energy Group Inc.) (A Development Stage Enterprise) NOTES TO THE AUDITED FINANCIAL STATEMENTS For the years ended May 31, 2010 and 2009 Note 4  Prepaid Expenses Prepaid expenses comprise of the following at May 31, 2010: Name Description Amount Preferred Medical Plan Month in advance premium $ 151 Haynes and Boone, LLP Prepayment retainer for legal fees 25,000 Total $ 25,151 Note 5  Prepaid Expenses  related party Prepaid expenses comprise of the following at May 31, 2010: Name Description Amount Prosper Financial Advance payment for expenses $ 2,522 Costas M.Takkas Consulting advance payment 1,631 MesoCoat, Inc. Advance payment for expenses 10,000 Total $ 14,153 Note 6 - Investment in non-controlling interest On December 11, 2009 we entered into an Investment Agreement (Agreement) with MesoCoat, Inc., (MesoCoat) and Powdermet Inc., its majority shareholder. MesoCoat is in the process of building a diversified, patented product platform that consists of environmentally friendly coating compositions and breakthrough methods of applying coatings to large surface areas. Pursuant to the Agreement, we subscribed to a fully diluted thirty four percent (34%) equity interest in MesoCoat in exchange for $1,400,000 and a series of options to acquire up to one hundred percent (100%) of MesoCoat on the satisfaction of certain conditions. The closing of the Agreement also entitled the Company to appoint two directors to MesoCoats five person board of directors. The initial option entitles us to subscribe to an additional seventeen percent (17%) equity interest in MesoCoat in exchange for two million eight hundred thousand dollars ($2,800,000) within twelve (12) months of the closing date of the Agreement. Exercise of the initial option would increase the Companys holdings to a fully diluted fifty one percent (51%) of MesoCoat and entitle the Companys management to offer an independent director to serve as one of the five appointed to the MesoCoat board of directors. Further, the exercise of the initial option would cause the Shareholders Agreement, executed concurrently with the Agreement, to become effective. The Shareholders Agreement governs the actions of MesoCoat shareholders in certain aspects of corporate action and creates an obligation for existing shareholders and any new shareholders to be bound in like manner. The second option entitles us to subscribe to an additional twenty four percent (24%) equity interest in MesoCoat in exchange for sixteen million dollars ($16,000,000) within twelve (12) months of the exercise of the initial option. . F-12 Abakan Inc. (Formerly Waste to Energy Group Inc.) (A Development Stage Enterprise) NOTES TO THE AUDITED FINANCIAL STATEMENTS For the years ended May 31, 2010 and 2009 Note 6 - Investment in non-controlling interest - continued Exercise of the second option would increase the Companys holdings to a fully diluted seventy five percent (75%) of MesoCoat and entitle the Companys management to appoint a fourth director to MesoCoats five person board of directors. The third option entitles outside shareholders of MesoCoat, for a period of twelve (12) months after the exercise of the second option, to cause Abakan to pay an aggregate amount of fourteen million six hundred thousand dollars ($14,600,000) payable in shares of the Companys common stock or a combination of cash and stock, as provided in the Agreement, in exchange for all remaining shares of MesoCoat, on a fully diluted basis, not then held by the Company. As of the year ended, May 31, 2010, we have made the initial investment of $1,400,030 for a thirty  four (34) percentage ownership of Mesocoat, Inc. We have analyzed our investment in accordance of Investments  Equity Method and Joint Ventures (ASC 323), and concluded that our minority interest investment does give us significant influence over Mesocoat, Inc.s business actions, board of directors, or its management, and therefore we will account for our investment using the Equity Method. An audit of Mesocoat, by a PCAOB registered auditor for the years ended May 31, 2010 and 2009 has been substantially completed. We have analyzed our investment in accordance to ASC323 and have determined that no impairment of our investment is necessary at this time, because we believe our intention to exercise our future options to increase our investment represent level 2 indicators of fair value of our existing investment. The table below reconciles our investment amount and equity method amounts to the amount on the accompanying balance sheet. December 10, 2009, initial investment $ 1,400,030 Equity in loss for year ended May 31, 2010 (191,665) Investment balance, May 31, 2010 $ 1,208,365 F-13 Abakan Inc. (Formerly Waste to Energy Group Inc.) (A Development Stage Enterprise) NOTES TO THE AUDITED FINANCIAL STATEMENTS For the years ended May 31, 2010 and 2009 Note 6 - Investment in non-controlling interest - continued Below is a table with summary financial results of operations and financial position of MesoCoat: MesoCoat Inc. For the fiscal year ended May 31, 2010 Equity Percentage 34% Condensed income statement information: Total revenues $ 607,956 Total cost of revenues 677,008 Gross margin (69,052) Total expenses 520,304 Net loss $ (589,356) Company's equity in net loss $ (191,665)* Condensed balance sheet information: Total current assets $ 977,867 Total non-current assets 382,080 Total assets $ 1,359,947 Total current liabilities $ 404,351 Total non-current liabilities 87,979 Total equity 867,617 Total liabilities and equity $ 1,359,947 *Prorata share of loss for the period of December 10, 2009 through May 31, 2010 Note 7  Stockholders Equity Common Shares  Authorized The Company has 2,500,000,000 common shares authorized at a par value of $0.0001 per share and 50,000,000 shares of preferred stock, par value $0.0001 per share. All common stock shares have equal voting rights, are non-assessable and have one vote per share. Voting rights are not cumulative and, therefore, the holders of more than 50% of the common stock could, if they choose to do so, elect all the directors of the Company. Common Shares  Issued and Outstanding On June 27, 2006 (inception), the Company issued 2,500,000 shares of its common stock to a director for cash consideration of $100. On June 27, 2006, the Company issued 125,300,000 shares of its common stock to a director for cash consideration of $5,012. F-14 Abakan Inc. (Formerly Waste to Energy Group Inc.) (A Development Stage Enterprise) NOTES TO THE AUDITED FINANCIAL STATEMENTS For the years ended May 31, 2010 and 2009 Note 7  Stockholders Equity - continued On October 31, 2006, the Company issued 62,500,000 shares of its common stock to a director for cash consideration of $2,500. On April 30, 2007, the Company completed a private placement for 35,265,000 common shares at $0.002 per share for total consideration of $70,530. As of May 31, 2009, the Company had 50,265,000 common shares issued and outstanding. During the year ending May 31, 2009, 175,300,000 shares were voluntarily cancelled, subsequent to which cancellation there were 50,265,000 common shares of the Company issued and outstanding. Subsequent to the share cancellation the Company authorized to effect a forward split of the Companys stock on a 25 new for 1 old basis, such that its authorized capital shall increase from 100,000,000 shares of common stock with a par value of $0.0001 to 2,500,000,000 shares of common stock with a par value of $0.0001. The effective date for the forward stock split was September 3, 2008. The forward split caused a mandatory exchange of share certificates. The forward split was retroactively applied to the Statement of Stockholders Equity and all disclosures. As of the year ended May 31, 2010, the Company had 55,115,000 common shares issued and outstanding. On December 16, 2009, we closed an equity financing for $2,100,000 or 4,200,000 units, each unit consisted of one share of restricted common stock, and one half share warrant to purchase shares of our common stock, with a purchase price of $0.75 per share and an expiration date of two years from the closing. In connection with this placement we had no offering costs for a net of $2,100,000. As part of the above placement we also converted several debts to shares of our common stock in exchange for the amounts owed to an unrelated party and two related parties. For the converted debt of $200,000 the individuals received 400,000 units, each unit consisted of one share of restricted common stock, and one half share warrant to purchase shares of our common stock, with a purchase price of $0.75 per share and an expiration date of two years from the closing. We incurred a stock expense from the conversion of debt of $142,370, including $102,370 for the detachable warrants granted and $40,000 from a discount of our closing share price on the day. On April 26 and 30, 2010, we issued 150,000 and 100,000 shares of common stock, respectively, for signing bonuses to our Vice President of Business Development and our Vice President of Pipeline Coating Sales. These issuances were in fulfillment of the agreements discussed in Note 11, below. F-15 Abakan Inc. (Formerly Waste to Energy Group Inc.) (A Development Stage Enterprise) NOTES TO THE AUDITED FINANCIAL STATEMENTS For the years ended May 31, 2010 and 2009 Note 7  Stockholders Equity  continued Common Stock Warrants In connection with the above private placement and payables to common stock conversions, we valued the common stock warrants granted during the year ended May 31, 2010 using the Black-Scholes model with the following assumptions: December 16, 2009 Expected volatility (based on historical volatility) 158.57% Expected dividends 0.00 Expected term in years 10 Risk-free rate 0.95% The expected volatility assumption was based upon historical stock price volatility measured on a daily basis. The risk-free interest rate assumption is based upon U.S. Treasury bond interest rates appropriate for the term of the Companys warrants. The dividend yield assumption is based on our history and expectation of dividend payments. A summary of the common stock warrants granted during the year ended May 31, 2010 is presented below: Number of Options Balance at June 1, 2009 - Granted 2,300,000 Exercised - Forfeited or Expired - Balance at May 31, 2010 2,300,000 Exercisable at May 31, 2010 2,300,000 F-16 Abakan Inc. (Formerly Waste to Energy Group Inc.) (A Development Stage Enterprise) NOTES TO THE AUDITED FINANCIAL STATEMENTS For the years ended May 31, 2010 and 2009 Note 8  Earnings-Per-Share Calculation Basic earnings per common share for the years ended May 31, 2010 and 2009 are calculated by dividing net income by weighted-average common shares outstanding during the period. Diluted earnings per common share for the years ended May 31, 2010 and 2009 are calculated by dividing net income by weighted-average common shares outstanding during the period plus dilutive potential common shares, which are determined as follows: For the year ended May 31, 2010 For the year ended May 31, 2009 Net earnings from operations $ (1,606,698) $ (354,363) Weighted-average common shares 52,393,630 94,930,479 Effect of dilutive securities: Warrants 2,300,000 - Options to purchase common stock 3,150,000 - Dilutive potential common shares 57,843,630 94,930,479 Net earnings per share from operations: Basic $ (0.03) $ * Diluted $ (0.03) $ * * less than $(.01) per share Dilutive potential common shares are calculated in accordance with the treasury stock method, which assumes that proceeds from the exercise of all warrants and options are used to repurchase common stock at market value. The amount of shares remaining after the proceeds are exhausted represents the potentially dilutive effect of the securities. The increasing number of warrants used in the calculation is a result of the increasing market value of the Companys common stock. F-17 Abakan Inc. (Formerly Waste to Energy Group Inc.) (A Development Stage Enterprise) NOTES TO THE AUDITED FINANCIAL STATEMENTS For the years ended May 31, 2010 and 2009 Note 9  Related Party Transactions As of May 31, 2010 and 2009, we had balances totalling $72,071 and $71,210 outstanding in accounts payable - related party respectively. In addition to related party transactions mentioned elsewhere, we have the below agreements and transactions: Consulting Agreements a) During the year ending May 31, 2009 the Company entered into a consulting agreement commencing September 2, 2008 with a company controlled by the chief executive officer. The terms of the consulting agreement are $5,000 per month payable in consulting fees and reimbursement to the consultant for all reasonable business expenses incurred by it in the performance of its duties. On December 1, 2009 we entered into a new consulting agreement commencing December 1, 2009 with the same related company. The terms of the new consulting agreement are $2,500 per month payable in consulting fees and reimbursement to the consultant for all reasonable business expenses incurred by it in the performance of its duties, and will be in effect until December 01, 2010. The consultant was also granted 1,000,000 stock options with an exercise price of $0.60 per share; they will vest equally over 3 years (see Note 12). For the years ended May 31, 2010 and 2009, we expensed $42,500 and $45,000, respectively, in connection with this contract and are included in consulting fees  related parties. As of May 31, 2010 and 2009, we owed $-0- and $22,729, respectively, and is included in accounts payable - related party. b) On December 1, 2009 we entered into an agreement with a related individual to provide bookkeeping services. The terms of the consulting agreement are $2,500 per month payable in consulting fees and reimbursement to the consultant for all reasonable business expenses incurred by it in the performance of its duties, and will be in effect until December 01, 2010. The consultant was also granted 100,000 stock options with an exercise price of $0.60 per share, they will vest equally over 2 years and the first third was vested upon signing (see Note 12). On April 1, 2010, we entered into an amended agreement to the same related individual to provide bookkeeping services. The terms of the amended consulting agreement are $5,000 per month payable in consulting fees and reimbursement to the consultant for all reasonable business expenses incurred by it in the performance of its duties, and will be in effect until April 1, 2011. The consultant was also granted 100,000 stock options with an exercise price of $0.60 per share, they will vest equally over 2 years and the first third was vested upon signing (see Note 12). For the years ended May 31, 2010 and 2009, we expensed $35,000 and $25,000, respectively, in connection with these contracts and are included in professional fees  related party. As of May 31, 2010 and 2009, we owed $5,139 and $27,204, respectively, and is included in accounts payable - related party. c) On December 1, 2009 we entered into an agreement with a related individual to perform the duties of Chief Executive Officer. The terms of the consulting agreement are $7,500 per month payable in consulting fees and reimbursement to the consultant for all reasonable business expenses incurred by it in the performance of its duties, and will be in effect until December 01, 2010. For the year ended May 31, 2010 and 2009, we expensed $45,000 and $-0-, respectively, in connection with this contract and are included in consulting fees  related parties. As of May 31, 2010 and 2009, we owed $-0- and $-0-, respectively, and is included in accounts payable - related party. F-18 Abakan Inc. (Formerly Waste to Energy Group Inc.) (A Development Stage Enterprise) NOTES TO THE AUDITED FINANCIAL STATEMENTS For the years ended May 31, 2010 and 2009 Note 9  Related Party Transactions continued d) On December 1, 2009 we entered into an agreement with a related individual to perform the duties of Chief Financial Officer. The terms of the consulting agreement are $6,000 per month payable in consulting fees and reimbursement to the consultant for all reasonable business expenses incurred by it in the performance of its duties, and will be in effect until December 01, 2010. The consultant was also granted 200,000 stock options with an exercise price of $0.60 per share, they will vest equally over 2 years and the first third was vested upon signing (see Note 12). For the year ended May 31, 2010 and 2009, we expensed $66,000 and $42,500 in connection with this contract and are included in consulting fees  related parties. As of May 31, 2010 and 2009, we owed $-0- and $21,250, respectively, and is included in accounts payable - related party. e) On April 26, 2010, we entered into a consulting agreement with a related individual to perform the duties of Vice President  Pipeline Coating Sales. The terms of the consulting agreement are $6,000 per month payable in consulting fees, with increases payable with the attaining certain milestones of performance, and reimbursement to the consultant for all reasonable business expenses incurred by it in the performance of its duties, and will be in effect until March 31, 2013. The consultant was also granted 400,000 stock options with an exercise price of $0.60 per share, they will vest equally over 3 years, beginning April 26, 2011 and continuing on the anniversary date of signing (see Note 12). We also agreed to pay the consultant $100,000 in cash and 150,000 shares of our common stock (see Note 7) as a signing bonus payable at the time of signing. For the year ended May 31, 2010 and 2009, we expensed $196,000 and -0-, respectively, in connection with this contract and are included in consulting fees  related parties. As of May 31, 2010 and 2009, we owed $108,314 and $-0-, respectively, and is included in accounts payable - related party. This same individual also owns the two parties that we have notes receivable due from, as noted below in Notes receivable a. We believe that this individual may assign the notes to be applied against the signing bonus we owe him, which will reduce the accounts payable  related party accordingly. Since we have an executed employment agreement and we may apply the amounts of $50,000 plus interest of $1,382 towards the signing bonus and all parties expect to resolve this in fiscal year 2011. We believe our most conservative presentation is to show the Notes Receivable total of $51,382 applied against the Accounts payable balance of $108,314, for a net amount owed of $56,932, as of May 31, 2010. f) On April 30, 2010, we entered into a consulting agreement with a related individual to perform the duties of Vice President  Business Development and a Director of the Company. The terms of the consulting agreement are $10,000 per month payable in consulting fees, and reimbursement to the consultant for all reasonable business expenses incurred by it in the performance of its duties, and will be in effect until April 30, 2012. The consultant was also granted 250,000 stock options with an exercise price of $1.30 per share, they will vest equally over 3 years, beginning April 30, 2011 and continuing on the anniversary date of signing (see Note 12). We also agreed to pay the consultant 100,000 shares of our common stock (see Note 7) as a signing bonus payable at the time of signing. For the year ended May 31, 2010 and 2009, we expensed $110,000 and $-0-, respectively, in connection with this contract and are included in consulting fees  related parties. As of May 31, 2010 and 2009, we owed $10,000 and $-0-, respectively, and is included in accounts payable - related party. F-19 Abakan Inc. (Formerly Waste to Energy Group Inc.) (A Development Stage Enterprise) NOTES TO THE AUDITED FINANCIAL STATEMENTS For the years ended May 31, 2010 and 2009 Note 9  Related Party Transactions continued Notes receivable a) On March 1, 2010 a loan of $25,000 paying 10% interest per annum payable by February 26, 2011 was provided to a company owned by a related party. Interest shall be payable quarterly or as mutually agreed on. Accordingly we have recorded interest income of $861 on this note. Additionally on April 21, 2010 a loan of $25,000 paying 10% interest per annum payable by April 16, 2011 was provided to a second company owned by the same related party. Interest shall be payable quarterly or as mutually agreed on. Accordingly we have recorded interest income of $521 on this note. These amounts owed to us may be assigned to a related party of these two unrelated parties, and applied to their accounts payable once a final agreement is made (See note 9, Consulting Agreements, e). b) On April 29, 2010, we entered in to a noncollaterized note receivable with a related company to ours with some common ownership on an interest free basis, payable on demand. During the period ending May 31, 2010, we advanced $8,500 under this note receivable. c) On February 10, 2010, we entered in to a noncollaterized note receivable with a related company to ours with some common ownership on an interest free basis, payable on demand. During the period ending February 28, 2010, we advanced $40,491 under this note receivable. Subsequent to this period ended, February 28, 2010, we also entered into a consulting agreement with the same related company for access to a group of experts to provide consulting services to us in the field of coatings for a payment $50,000. We also agreed to apply the amount owed by them to us against this amount and paid the balance in cash, as of May 31, 2010, this balance was paid in full. Notes Payable a) During the year ending May 31, 2009, a company controlled by the chief executive officer of the Company advanced to the company $2,500 by way of a direct payment to one of the Companys current accounts payable. A Promissory Note was issued in the amount of $2,500 by the Company to the aforementioned company. This was an interest free loan. During the year ending May 31, 2009 the Promissory Note of $2,500 was paid by an unrelated party directly to the note holder on behalf of the Company, making this balance zero. b) On September 22, 2008, $50,000 was advanced to Waste to Energy Group LLC as part of the payments due to Waste to Energy Group LLC in the Memorandum of Understanding between the two companies by a company controlled by the chief executive officer of the Company. A Promissory Note in the amount of $50,000 was issued from the Company on September 22, 2008 paying 8% interest per annum. During the year ending May 31, 2009 $1,617 was paid by an unrelated party directly to the company controlled by the chief executive officer on behalf of the Company. During the year ended May 31, 2010, the same related party was assigned a note and accrued interest, as described in Note 9b, above. As of the year ended May 31, 2010 the total interest accrued on this Promissory Note issued by the Company was $4,702. Then the Note holder used the balance owed including the accrued interest and an amount from accounts payable to purchase units in our private placement closed on December 16, 2009, as further described in Note 9. Accordingly, as of May 31, 2010, the balance on this note is zero. F-20 Abakan Inc. (Formerly Waste to Energy Group Inc.) (A Development Stage Enterprise) NOTES TO THE AUDITED FINANCIAL STATEMENTS For the years ended May 31, 2010 and 2009 Note 10  Loans Payable As of May 31, 2010 and 2009, the loans payable balance consisting of: May 31, Description 2010 2009 Uncollateralized demand note to an unrelated entity bearing no interest $ - $ 11,250 Uncollateralized demand note to an unrelated entity bearing no interest - 35,000 Uncollateralized demand note to an unrelated Entity bearing 1% interest per annum Uncollateralized demand note to an unrelated entity bearing 8% interest per annum 156 70,000 - 70,000 Uncollateralized demand note to an unrelated entity bearing 8% interest per annum - 50,000 Uncollateralized demand note to an unrelated entity bearing 8% interest per annum - 10,000 Uncollateralized demand note to an unrelated entity bearing no interest - 19,975 $ 70,156 $ 196,225 We also owed $11,380 and $7,665 in accrued interest for the above notes as of May 31, 2010 and 2009, respectively. Note 11  Commitments and Contingencies Consulting agreements On November 1, 2009 we entered into a consulting agreement commencing November 1, 2009 with an unrelated individual to provide business office consulting. The terms of the consulting agreement are $2,000 per month payable in consulting fees and reimbursement to the consultant for all reasonable business expenses incurred by it in the performance of its duties, and will be in effect until November 30, 2010. On February 1, 2010, we entered into an additional consulting agreement commencing February 1, 2010, with an unrelated individual to provide business office consulting. The terms of the consulting agreement are $3,300 per month payable in consulting fees and reimbursement to the consultant for all reasonable business expenses incurred by it in the performance of its duties, and will be in effect until January 31, 2011. F-21 Abakan Inc. (Formerly Waste to Energy Group Inc.) (A Development Stage Enterprise) NOTES TO THE AUDITED FINANCIAL STATEMENTS For the years ended May 31, 2010 and 2009 Note 11  Commitments and Contingencies - continued On March 15, 2010, we entered into a consulting agreement commencing March 15, 2010, with an unrelated individual to provide market research in connection with our coating products. The terms of the consulting agreement are $9,000 per month payable in consulting fees and reimbursement to the consultant for all reasonable business expenses incurred by it in the performance of its duties, and will be in effect until September 30, 2010. In addition, the consultant will also be granted 50,000 stock options, with an exercise price of $0.75 per share of common stock, and will expire five years from the date of the agreement (see Note 12). Note 12  Stock Based Compensation 2009 Stock Option Plan Our board of directors adopted and approved our 2009 Stock option Plan (Plan) on December 14, 2009, which provides for the granting and issuance of up to 10 million shares of our common stock. As of December 2009, we granted options to purchase 2,300,000 shares of common stock which were outstanding at an exercise price of $0.60 per share, and 7,700,000 shares remained available for future grant. The options will expire ten years from the grant date, and 300,000 options have an immediate vesting of one third, and the remaining two thirds vested over the next two years. The remaining 2,000,000 options will vest in equal one third parts on the anniversary of the option grant date. In March 2010, we granted 100,000 stock options to consultants at an exercise price of $0.75 per share, and in April 2010, we granted 750,000 stock options to related party consultants at an exercise price of $0.60 and $1.30. The options will expire ten years from the grant date, and 200,000 options have an immediate vesting of one third, and the remaining two thirds vested over the next two years. The remaining 650,000 options will vest in equal one third parts on the anniversary of the option grant date. After these grants there will be 6,850,000 available for future grant. Our board of directors administers our Plan, however, they may delegate this authority to a committee formed to perform the administration function of the Plan. The board of directors or a committee of the board has the authority to construe and interpret provisions of the Plan as well as to determine the terms of an award. Our board of directors may amend or modify Plan at any time. However, no amendment or modification shall adversely affect the rights and obligations with respect to outstanding awards unless the holder consents to that amendment or modification. The Plan permits us to grant Non-Statutory stock options to our employees, directors and consultants. The options issued under this Plan are intended to be Non-Statutory Stock Options exempt from Code Section 409A. The duration of a stock option granted under our Plan cannot exceed ten years. The exercise price of an incentive stock option cannot be less than 100% of the fair market value of the common stock on the date of grant. F-22 Abakan Inc. (Formerly Waste to Energy Group Inc.) (A Development Stage Enterprise) NOTES TO THE AUDITED FINANCIAL STATEMENTS For the years ended May 31, 2010 and 2009 Note 12  Stock Based Compensation - continued The Plan administrator determines the term of stock options granted under our Plan, up to a maximum of ten years, except in the case of certain events, as described below. Unless the terms of an optionee's stock option agreement provide otherwise, if an optionee's relationship with us ceases for any reason other than disability or death, the optionee may exercise any vested options for a period of ninety days following the cessation of service. If an optionee's service relationship with us ceases due to disability or death the optionee or a beneficiary may exercise any vested options for a period of 12 months in the event of disability or death. Unless the Plan administrator provides otherwise, options generally are not transferable except by will, the laws of descent and distribution, or pursuant to a domestic relations order. An optionee may designate a beneficiary, however, who may exercise the option following the optionee's death. The value of employee and non-employee stock warrants granted during the year ended May 31, 2010 was estimated using the Black-Scholes model with the following assumptions: December 14, 2009 March 15, 2010 April 1, 2010 April 26, 2010 Expected volatility (based on historical volatility) 158.57% 200.15% 200.15% 200.15% Expected dividends 0.00 0.00 0.00 0.00 Expected term in years 10 10 10 10 Risk-free rate 0.95% 0.95% 0.95% 0.95% The expected volatility assumption was based upon historical stock price volatility measured on a daily basis. The risk-free interest rate assumption is based upon U.S. Treasury bond interest rates appropriate for the term of the Companys employee stock options. The dividend yield assumption is based on our history and expectation of dividend payments. A summary of the options granted to employees and non-employees under the plan and changes during the year ended May 31, 2010 is presented below: Number of Options Weighted Average Exercise Price Aggregate Intrinsic Value Balance at June 1, 2009 - $ - - Granted 3,150,000 0.64 2,041,966 Exercised - 0.60 - Forfeited or Expired - 0.60 - Balance at May 31, 2010 3,150,000 $ 0.60 2,041,966 Exercisable at May 31, 2010 166,660 $ 0.61 59,298 Weighted average fair value of options granted during the year $ 0.64 F-23 Abakan Inc. (Formerly Waste to Energy Group Inc.) (A Development Stage Enterprise) NOTES TO THE AUDITED FINANCIAL STATEMENTS For the years ended May 31, 2010 and 2009 Note 12  Stock Based Compensation - continued The following table summarizes information about employee stock options under the 2009 Plan outstanding at May 31, 2010: Options Outstanding Options Exercisable Range of Exercise Price Number Outstanding at May 31, 2010 Weighted Average Remaining Contractual Life Weighted Average Exercise Price Intrinsic Value Number Exercisable at May 31, 2010 Weighted Average Exercise Price Aggregate Intrinsic Value $ 0.60 2,500,000 10.00 Years $ 0.59 $ 1,490,791 166,660 $ 0.61 $ 102,562 $ 0.75 400,000 10.00 Years $ 0.55 $ 223,657 -0- $ 0.00 $ -0- $ 1.30 250,000 10.00 Years $ 1.29 $ 324,519 -0- $ 0.00 $ -0- 3,150,000 10.00 Years $ 0.64 $ 2,038,967 166,660 $ 0.61 $ 102,562 On December 14, 2009, the board of directors granted to a consultants 2,300,000 stock options with an exercise price of $0.60 per share. The options will expire ten years from the grant date, and 300,000 options will have an immediate vesting of 33.33%, and the remaining 66.67% cliff vest at 33.33% on each grant date anniversary over the next two years. The remaining 2,000,000 options will vest in equal one third parts on the anniversary of the options grant date. In March 2010, we granted 100,000 stock options to consultants at an exercise price of $0.75 per share, and in April 2010, we granted 750,000 stock options to related party consultants at an exercise price of $0.60 and $1.30. The options will expire ten years from the grant date, and 200,000 options have an immediate vesting of one third, and the remaining two thirds vested over the next two years. The remaining 650,000 options will vest in equal one third parts on the anniversary of the option grant date. The total value of employee and non-employee stock options granted during the year ended May 31, 2010, was $2,038,967. During year ended May 31, 2010 the Company recorded $313,313 in stock-based compensation expense relating to stock option grants. At May 31, 2010 there was $1,725,654 of total unrecognized compensation cost related to stock options granted under the plan. That cost is expected to be recognized pro rata through April 29, 2013. Note 13  Going Concern The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. The Company has net losses for the period of inception to the year ended May 31, 2010, of $2,018,132, and a working capital deficit of $205,399. These conditions raise substantial doubt about the Companys ability to continue as a going concern. The Companys continuation as a going concern is dependent on its ability to meet its obligations, to obtain additional financing as may be required an ultimately to attain profitability. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. F-24 Abakan Inc. (Formerly Waste to Energy Group Inc.) (A Development Stage Enterprise) NOTES TO THE AUDITED FINANCIAL STATEMENTS For the years ended May 31, 2010 and 2009 Note 14  Income Taxes The net operating loss carryforward is the only component of deferred tax assets for income tax purposes as of May 31, 2010, of approximately $1,817,542 which was reduced to zero after considering the valuation allowance of $1,817,542, since there is no assurance of future taxable income. The net operating loss carryforward as of May 31, 2010 expires as follows: Expiring Year Amount 2027 $ 28,079 2028 28,993 2029 349,313 2030 1,411,157 Total $ 1,817,542 These loss carryovers could be limited under the Internal Revenue Code should a significant change in ownership occur. The following is an analysis of deferred tax assets as of May 31, 2010: Deferred Valuation Tax Assets Allowance Balance Deferred tax assets at May 31, 2009 $ 60,958 $ (60,958) $ -0- Additions for the year 211,674 (211,674) -0- Deferred tax assets at May 31, 2010 $ 272,631 $ (272,631) $ -0- The following is reconciliation from the expected statutory federal income tax rate to the Companys actual income tax rate for the years ended May 31: 2010 2009 Expected income tax (benefit) at Federal statutory tax rate -15% $ (241,005) $ (53,154) Permanent differences 29,331 757 Valuation allowance 211,674 52,397 Income tax expense $ - 0 - $ - 0 - We currently have three years of tax returns that are subject to examination, based on their filing dates by taxing authorities. We currently have no uncertainty of the tax positions that we have taken and believe that we can defend them to any tax jurisdiction. F-25 Abakan Inc. (Formerly Waste to Energy Group Inc.) (A Development Stage Enterprise) NOTES TO THE AUDITED FINANCIAL STATEMENTS For the years ended May 31, 2010 and 2009 Note 15  Recent Accounting Pronouncements We have examined all recent accounting pronouncements and believe that none of them will have an material impact on the financial statements of our company. Note 16  Impairment of WTE LLC Acquisition During the year ending May 31, 2009 the Company entered into a memorandum of understanding to acquire Waste to Energy Group, LLC pursuant to a share exchange. As part of the payments due $180,000 was advanced to Waste to Energy Group, LLC. Upon completion of a thorough due diligence inquiry the decision was made to abandon the prospective transaction. The asset was subsequently impaired as a result of this decision. Note 17  Subsequent Events In accordance with Accounting Standards Codification (ASC) topic 855-10 Subsequent Events, the Company has evaluated subsequent events through the date which the financial statements were available to be issued. The Company has determined that there were no such events that warrant disclosure or recognition in the financial statements except as follows. · On June 29, 2010, the Company entered into a Share Purchase Agreement with Kennametal, Inc., as amended, to acquire an equity interest in MesoCoats parent company, Powdermet. · On July 31, 2010, the Company granted 200,000 options to an officer and director with an exercise price of $0.65 per share which expire July 31, 2020 and vest in equal increments over three years beginning July 31, 2011. · On October 18, 2010 the Company granted 1,225,000 options to six individuals, a director and a related consultant with an exercise price of $0.65 per share, which expire on October 18, 2020, and vest in equal increments over three years beginning on October 18, 2011. · On November 1, 2010, the Company issued 60,000 shares of its common stock to a consultant for services rendered. · On December 10, 2010, the Company issued 3,000,000 shares to one individual and three entities for cash at $0.75 a share. F-26 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 9A. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures In connection with the preparation of this annual report, an evaluation was carried out by the Companys management, with the participation of the chief executive officer and the chief financial officer, of the effectiveness of the Companys disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 (Exchange Act)) as of May 31, 2010. Disclosure controls and procedures are designed to ensure that information required to be disclosed in reports filed or submitted under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the Commissions rules and forms, and that such information is accumulated and communicated to management, including the chief executive officer and the chief financial officer, to allow timely decisions regarding required disclosures. Based on that evaluation, the Companys management concluded, as of the end of the period covered by this report, that the Companys disclosure controls and procedures were ineffective in recording, processing, summarizing, and reporting information required to be disclosed, within the time periods specified in the Commissions rules and forms, and such information was not accumulated and communicated to management, including the chief executive officer and the chief financial officer, to allow timely decisions regarding required disclosures. Managements Report on Internal Control over Financial Reporting The Companys management is responsible for establishing and maintaining adequate internal control over financial reporting. The Companys internal control over financial reporting is a process, under the supervision of the chief executive officer and the chief financial officer, designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the Companys financial statements for external purposes in accordance with United States generally accepted accounting principles (GAAP). Internal control over financial reporting includes those policies and procedures that: Pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the Companys assets. Provide reasonable assurance that transactions are recorded as necessary to permit preparation of the financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures are being made only in accordance with authorizations of management and the board of directors. Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Companys assets that could have a material effect on the financial statements. Due to its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions or that the degree of compliance with the policies or procedures may deteriorate. 34 The Companys management conducted an assessment of the effectiveness of our internal control over financial reporting as of May 31, 2010 based on criteria established in Internal Control  Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission, which assessment identified material weaknesses in internal control over financial reporting. A material weakness is a control deficiency, or a combination of deficiencies in internal control over financial reporting that creates a reasonable possibility that a material misstatement in annual or interim financial statements will not be prevented or detected on a timely basis. Since the assessment of the effectiveness of our internal control over financial reporting did identify material weaknesses, management considers its internal control over financial reporting to be ineffective. The matters involving internal control over financial reporting that our management considered to be material weaknesses were: Lack of an independent audit committee due to an absence of outside directors; and Ineffective controls over period end financial disclosure and reporting processes. The aforementioned material weaknesses were identified by our executive officers in connection with the review of our financial statements as of May 31, 2010. Management believes that the material weaknesses set forth above did not have an effect on our financial results. However, management believes that the lack of an independent audit committee, and ineffective controls over period end financial disclosure and reporting processes could result in a material misstatement in our financial statements in future periods. The Company intends to, as capital resources allow, remedy its material weaknesses by: Forming an audit committee made up of independent directors that will oversee management; and Engaging effective accounting assistance to support in the maintenance of effective controls over period end financial disclosure and reporting processes. This annual report does not include an attestation report of the Companys registered public accounting firm regarding internal control over financial reporting as management's report is not subject to attestation by the Companys registered public accounting firm. Changes in Internal Controls over Financial Reporting During the period ended May 31, 2010, there has been no change in internal control over financial reporting that has materially affected or is reasonably likely to materially affect our internal control over financial reporting except for that change in connection with the inadequate segregation of duties consistent with internal control objectives. On December 11, 2009 the Company appointed an individual to serve as chief financial officer and principal accounting officer thereby bifurcating executive duties. ITEM 9B. OTHER INFORMATION None. 35 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE Directors and Executive Officers Set forth below is the name, age and present principal occupation or employment, and material occupations, positions, offices or employments for the past five years of our current directors and executive officers: Name Age Year Appointed Position(s) and Office(s) Robert H. Miller 57 2009 President, chief executive officer, and director Costas Takkas 52 2010 Chief financial officer and principal accounting officer Hermann Buschor 74 2010 Director James S. B. Chew 49 2010 Director Andrew J. Sherman 47 2010 Director Business Experience The following is a brief account of the education and business experience of our director and executive officer during at least the past five years, indicating her business experience, principal occupation during the period, and the name and principal business of the organization by which she was employed. Robert H. Miller was appointed as a member of the board of directors and as the Companys chief executive officer on December 8, 2009. Background: From 2007 until the present Mr. Miller has been a director (and was an early investor) of Lifespan Biosciences Inc., a company commercializing proprietary antibodies, providing immune histochemistry services and developing localization databases. Since 2009 he has served as an officer and director of Sonnen Corporation, a company involved in the research and development of a novel process for energy generation consisting of specific materials and proprietary material combinations. (Mr. Miller is thebeneficial owner of more than five percent of Sonnens common stock.) From 2002 to present, Mr. Miller has been a consultant to Prosper Financial, Inc., a management company that provides financial and corporate consulting services to start-up companies. Between 1998 and 2000 he was a director and financier of Zmax Corporation, a "y2k" company. From 1997 to 2002 Mr. Miller was the president of Stamford International whose principal subsidiary, Nanovation Technologies Inc., was a developer of nano-sized fiber-optic products and he served as director of Nanovation between 1998 and 2001. In 1992 Mr. Miller was the founder and president of Crystallex International Corporation and he served as the companys Chairman between 1992 and 1996. Between 1988 and 1992 he was the principal financier and consultant to Asiamerica Equities Inc., a NASDAQ listed merchant bank. 36 Officer and Director Responsibilities and Qualifications: Mr. Miller is responsible for the overall management of the Company and is involved in many of the Companys day-to-day operations. He is the Companys primary leader, communicator and fundraiser. Mr. Miller has worked as officer and director of many early-stage companies for almost three decades and has participated as the principal investor in over 50 business ventures. He has founded corporations, listed numerous companies on the NASDAQ and the Toronto Stock Exchange, worked full-time with and as a consultant to numerous startups. Other Public Company Directorships in the Last Five Years: Mr. Miller has been a director of Sonnen Corporation since 2009. Costas Takkas was appointed as the Companys chief financial officer and principal accounting officer on August 20, 2010 Background: Mr. Takkas, a practicing Chartered Accountant, brings to the Company over 25 years of financial experience and expertise. He has acted as a director and officer of numerous development-stage public companies involved with projects in the technology, mining, construction, gaming, drug development and medical equipment industries. Since 2009 Mr. Takkas has served as a director of Sonnen Corporation, a development stage public company involved in research and development into alternative fuel cells and related technologies. Officer Responsibilities and Qualifications: Mr. Takkas is responsible for managing the financial risks of the Company. He also provides our financial planning and our record keeper. He works with accountants to review financial reports and assists in the preparation of our annual and interim financial statements. He also is responsible for the Companys periodic financial reporting to our CEO and the board of directors. Mr. Takkas is a member of the Institute of Chartered Accountants in England & Wales (ACA) and graduated with a B.Sc. (Honors) in Physics and an Associate Royal College of Science (ARCS) from the Imperial College of Science and Technology, University of London, in 1978. Other Public Company Directorships in the Last Five Years: Mr. Takkas has been a director of Sonnen Corporation since 2009. Hermann Buschor was appointed as a member of the board of directors on April 30, 2010 and is the Companys Vice-President of Business Development. Business Experience: 37 From February 2007 until the present Mr. Buschor has worked as director of marketing for Socotherm-LaBarge LLC, a company that provides coatings and insulation for deepwater pipelines and onshore gas transmission lines. Between 1999 and 2006 he worked as a sales manager for Tenaris Global Services (USA) Corp., a company that supplies pipelines for deepwater projects. Director and Significant Employee Responsibilities and Qualifications: As the Companys Vice-President of Business Development, Mr. Buschor is responsible for setting the Companys strategic direction. He spends much of his time spearheading and managing business development initiatives. He is also responsible for developing the Companys revenue streams through the management and coordination of contracts and customer generation. Mr. Buschor has over 35 years of international business development experience in the oil and gas pipeline industry and related coating applications. Experienced in the global marketplace, Mr. Buschors career has taken him around the world. He has worked with the worlds leading oil and gas companies in Russia, Indonesia, Malaysia, Europe, Africa, South America, and throughout United States and Canada. Mr. Buschor is a graduate of Zurich Trade School, Switzerland, and has studied Financial Analysis and Marketing at New York University. Other Public Company Directorships in the Last Five Years: None. James S. B. Chew was appointed as a member of the board of directors on August 20, 2010. Business Experience: Since 2010, Mr. Chew has been Vice President of Business Development at MesoCoat, the Companys subsidiary. He has twenty-nine years of experience in the aerospace, automotive, and education fields. Prior to joining Mesocoat, Mr. Chew served as a propulsion engineer for Boeing Aerospace Company (1984-1986), senior engineer for SPARTA (1986-1988), program manager for Air Force Rocket Propulsion Lab (1988-1990), Director of Rocket Propulsion Technology Plans and Programs for the Air Force Phillips Laboratory (1991-1993), Assistant Staff Specialist for Weapons Technology for the Office of the Secretary of Defense (1993-1998), and the Deputy Director of Air and Surface Weapons Technology for the Office of Naval Research (1998-2000). Mr. Chew also served as Exides (Nasdaq:XIDE)Vice President for the Military and Specialty Global Business Unit (2000-2002), Product Marketing Consultant for the Dodge Division of Chrysler Corporation (1986-2000), QWIPTECHs Chief Operating Officer (2001-2002), General Motors American Tuner Program Manager (2000-2002), T/J Technologies Chief Operating Officer (2002-2004) , Vice President, Science and Technology, ATK (NYSE: ATK) (2004-2009), and SAICs (NYSE: SAI) Vice President, Space Systems Development Division (2009-2010). Director Qualifications: Mr. Chew earned a lifetime California State Community College teaching credential in engineering. He earned his Bachelor of Science degree in Mechanical Engineering from the California State Polytechnic University, Pomona and a Master of Science degree in Systems Management from the University of Southern California. Mr, Chew is a graduate of the Stanford Executive Engineering Program and the Defense Systems Management College Advanced Program Management Program. He is a DoD Level 3 certified acquisition professional and a DoD Level 3 System, Planning, Development, Research and Engineering professional. He was recognized as the 2009 College of Engineering Distinguished Alumnus by his undergraduate alma mater. 38 Other Public Company Directorships in the Last Five Years: None. Andrew J. Sherman was appointed as a member of the board of directors on August 20, 2010. Business Experience: From 1996 until the present Mr. Sherman has served as CEO for Powdermet and from 2007 until the present he has served as CEO of MesoCoat (both of which are the Companys subsidiaries). Between 1986and 1996 Mr. Sherman was Chief Metallurgist and New Business Development Manager for Ultramet, Inc., a leading Chemical Vapor Deposition (CVD) company, in Pacoima, California, where his technical and business developments resulted in a 10-fold growth in company revenues and the creation of three spinouts (including a $100M plus exit). Mr. Shermans developments have been the basis for the formation of eight successful companies to date. Director Qualifications: Mr. Sherman brings his 25 years of experience in the nano-engineered coatings field (including an intimate knowledge of both MesoCoat and Powerdermet) and his entrepreneurial spirit to the board of directors. Additionally, Mr. Sherman was appointed to the United States Department of Energys Hydrogen Safety Panel and has served on the review panel since 2006. Panel duties include interfacing with codes and standards, accident investigations, site reviews, H2 (hydrogen) project reviews, and H2 information and training, education, and best practices development. He received an M.Sc. and B.Sc. in Ceramic Engineering and a B.Sc. in Chemical Engineering from Ohio State University. He has also authored more than 95 papers and presentations on ceramics, metallurgy and composite powder coatings and was recognized with the 2000 R&D 100 award for his patented nano powder production and is a 2009 Ernst and Young entrepreneur of the year finalist. Other Public Company Directorships in the Last Five Years: None. Term of Office Our directors are appointed for one year terms to hold office until the next annual meeting of our shareholders or until removed from office in accordance with our bylaws. Our executive officers are appointed by our board of directors and hold office pursuant to employment agreements or until removed by the board. Family Relationships 39 There are no family relationships between or among the directors or executive officers. Involvement in Certain Legal Proceedings During the past ten years there are no events that occurred related to an involvement in legal proceedings that are material to an evaluation of the ability or integrity of any of the Companys directors, persons nominated to become directors or executive officers. Compliance with Section 16(A) of the Exchange Act Section 16(a) of the Securities Exchange Act of 1934 requires officers and directors of the Company and persons who own more than ten percent of a registered class of the Company's equity securities to file reports of ownership and changes in their ownership with the Commission, and forward copies of such filings to us. Based solely upon a review of Forms 3, 4 and 5 furnished to the Company, we are not aware of any persons who, during the period ended May 31, 2010, failed to file, on a timely basis, reports required by Section 16(a) of the Securities Exchange Act of 1934 Code of Ethics The Company has not adopted a Code of Ethics within the meaning of Item 406(b) of Regulation S-K of the Securities Exchange Act of 1934. The Code of Ethics applies to directors and senior officers, such as the principal executive officer, principal financial officer, controller, and persons performing similar functions. The Company expects to adopt a Code of Ethics in the next twelve months. Board of Directors Committees The board of directors has not established an audit committee. An audit committee typically reviews, acts on and reports to the board with respect to various auditing and accounting matters, including the recommendations and performance of independent auditors, the scope of the annual audits, fees to be paid to the independent auditors, and internal accounting and financial control policies and procedures. Certain stock exchanges currently require companies to adopt a formal written charter that establishes an audit committee that specifies the scope of an audit committees responsibilities and the means by which it carries out those responsibilities. In order to be listed on any of these exchanges, the Company will be required to establish an audit committee. We intend to establish an audit committee within the next twelve months. The board of directors has not established a compensation committee because the board has determined that the board, consisting of four individuals, can efficiently and effectively fulfill this function by using a variety of methods for the consideration of executive officer and director compensation. Nonetheless, the board may re-evaluate its position and establish a compensation committee within the next twelve months and at such time the compensation committee will develop a charter. The board of directors has not yet established a nominating committee because the board has determined that the board, consisting of four individuals, can efficiently and effectively fulfill this function by using a variety of methods for identifying and evaluating nominees for director, including candidates that may be referred by the Companys stockholders. Stockholders who desire to recommend candidates for evaluation may do so by contacting the Company in writing, identifying the potential candidate and providing background information. Candidates may also come to the attention of the board of directors through current members of the board of directors, professional search firms and other persons. In evaluating potential candidates, the board takes into account a number of factors, including among others, the following: 40 · independence from management; · whether the candidate has relevant business experience; · judgment, skill, integrity and reputation; · existing commitments to other businesses; · corporate governance background; · financial and accounting background, to enable the board of directors to determine whether the candidate would be suitable for audit committee membership; and · the size and composition of the board. Nonetheless, the board may re-evaluate its position and establish a nominating committee within the next twelve months and at such time the nominating committee will develop a charter. Potential Conflicts of Interest We are not aware of any current or potential conflicts of interest with our executive officer and director. Director Compensation Directors currently are reimbursed for out-of-pocket costs incurred in attending meetings though we have no formal plan for compensating them for their services as directors. Nonetheless, during the year ended May 31, 2010, the Company compensated its directors for services rendered by granting stock options to purchase common shares pursuant to our 2009 Stock Option Plan. The board of directors may award special remuneration to any director undertaking any special services on behalf of the Company other than services ordinarily required of a director. Since inception to the date hereof, no director received and/or accrued any such compensation for his or her services as a director, including committee participation and/or special assignments. We may offer all directors additional compensation in the future. Summary Compensation The following table provides summary information for the fiscal year ended May 31, 2010 concerning cash and non-cash compensation paid or accrued by the Company to or on behalf of our directors. Director Compensation Table Name (1) Fees Earned Paid in Cash ($) Stock Awards ($) Option Awards ($) Non-Equity Incentive Plan Compensation ($) Nonqualified Deferred Compensation Earnings ($) All Other Compensation ($) Total ($) Robert Miller(2) $45,000 $0 $593,037 $0 $0 $0 $686,037 Hermann Buschor(3) $10,000 $100,000 $324,519 $0 $0 $0 $435,019 David Greenbaum(4) $36,000 $0 $118,607 $0 $0 $0 $154,607 Maria C. Maz(5) $42,500 $0 $593,037 $0 $0 $0 $635,537 41 Notes follow on next page. (1) James S. B. Chew and Andrew Sherman were appointed as directors subsequent to the period on August 20, 2010. Mr. Sherman was granted 1,000,000 options during the year ended May 31, 201 0 valued at $593,037. (2) Mr. Miller as appointed as chief executive officer and director on December 8, 2009. Mr. Miller is considered the beneficial owner of the option awards under the name of Maria C. Maz who is Mr. Millers spouse. (3) Mr. Buschor was appointed as director on April 30, 2010. (4) Mr. Greenbaum was appointed as chief financial officer and principal accounting officer on December 11, 2009, was appointed as director on May 28, 2010, and he resigned on such positions on August 20, 2010. (5) Ms. Maz as appointed as chief executive officer, chief financial officer, principal accounting officer, and director on August 27, 2008, resigned as chief executive officer on December 7, 2009, resigned as chief financial officer and principal accounting officer on December 11, 2009, and resigned as director on May 28, 2010. Ms. Maz is paid pursuant to two consulting contracts through a company owned by Ms. Maz. ITEM 11. EXECUTIVE COMPENSATION Compensation Discussion and Analysis The objective of the Companys compensation program is to provide compensation for services rendered by our executive officers. The Companys salaries and stock option awards are designed to retain the services of our executive officers. Salary and stock option awards are currently the only type of compensation used in our compensation program. We use these forms of compensation because we feel that they are adequate to retain and motivate our executive officers. The amount we deem appropriate to compensate our executive officers is determined in accordance with market forces; we have no specific formula to determine compensatory amounts at this time. While we have deemed that our current compensatory program and the decisions regarding compensation are easy to administer and are appropriately suited for our objectives, we may expand our compensation program to any additional future employees to include options and other compensatory elements. For the year ended May 31, 2010, $716, 537 was paid in salary and stock option awards to retain executive officers. For the year ended May 31, 2009, $60,000 was paid in salary to retain executive officers. For the year ended May 31, 2008, no amounts paid to executive officers. During the annual period ended May 31, 2010, our chief executive officer received compensation of $7,500 per month pursuant to a consulting agreement and Prosper Financial, Inc., a company controlled by a former chief executive officer, received option awards valued at $593,037; these option awards are considered beneficially owned by our current chief executive officer. Since the Company had limited operations during the annual periods ended May 31, 2009, and 2008, little compensation was paid to retain the services of our former executive officers. During 2009, our former chief executive officer received compensation at $5,000 per month through Prosper Financial, Inc., which she continued to earn until resigning in December 2009. Effective December 1, 2009, our former chief executive officer received compensation at $6,000 per month pursuant to a consulting agreement. 42 During the annual period ended May 31, 2010, our former chief financial officer received compensation of $3,000 per month pursuant to a consulting agreement and received option awards valued at $118,607. During the annual period ended May 31, 2009, our chief financial officers received no compensation for their services as chief financial. Summary Compensation The following table provides summary information for the fiscal years ended May 31, 2010 and 2009 concerning cash and non-cash compensation paid or accrued by the Company to or on behalf of (i) the chief executive officer, (ii) the two most highly compensated executive officers other than the chief executive officer if compensated over $100,000 and (iii) additional individuals if compensated over $100,000. Executive Compensation Table Name and Principal Position Year (ended May 31) Annual Salary ($) Bonus ($) Stock Awards ($) Option Awards ($) Non-Equity Incentive Plan Compensation ($) Nonqualified Deferred Compensation Earnings ($) All Other Compensation ($) Total ($) Robert Miller: CEO, director(1) 2010 $45,000 $0 $0 $593,037 $0 $0 $0 $686,037 Costa Takkas: CFO, PAO(2) 2010 $0 $0 $0 $130,000 $0 $0 $0 $130,000 David Greenbaum: former CFO, director (3) 2010 $36,000 $0 $0 $118,607 $0 $0 $0 $154,607 Maria C. Maz: former CEO, CFO, director (4) 2$42,500(5) $60,000(5) $0 $0 $0 $0 $593,037(5) $0 $0 $0 $0 $0 $0 $0 $635,537 $60,000 Hermann Buschor: director, VP Bus. Devel. 2010 $10,000 $0 $100,000 $324,519 $0 $0 $500 $435,019 Andrew J. Sherman: consultant (6) 2010 $0 $0 $0 $593,037 $0 $0 $0 $593,037 John Neukirchen: VP Pipeline Coating Sales 2010 $6,000 $0 $90,000 $223,657 $0 $0 $101,000 $420,657 43 (1) Mr. Miller as appointed as chief executive officer and director on December 8, 2009. Mr. Miller is considered the beneficial owner of the option awards under the name of Maria C. Maz who is Mr. Millers spouse. (2) Mr. Takkas was appointed as chief financial officer and principal accounting officer on August 20, 2010, subsequent to our fiscal year 2010. (3) Mr. Greenbaum was appointed as chief financial officer and principal accounting officer on December 11, 2009, was appointed as director on May 28, 2010, and he resigned on such positions on August 20, 2010. (4) Ms. Maz as appointed as chief executive officer, chief financial officer, principal accounting officer, and director on August 27, 2008, resigned as chief executive officer on December 7, 2009, resigned as chief financial officer and principal accounting officer on December 11, 2009, and resigned as director on May 28, 2010. Approximately $12,500 of the annual salary amount was incurred and the whole option awards amount was granted following Ms. Mazs resignation as executive officer pursuant to a consulting agreement. (5) Ms. Maz is paid as a consultant through a company owned by Ms. Maz. (6) Andrew J. Sherman was appointed as directors subsequent to the period on August 20, 2010. Outstanding Equity Awards The following table provides summary information for the period ended May 31, 2010 concerning unexercised options, stock that has not vested, and equity incentive plan awards by the Company to or on behalf of (i) the chief executive officer, (ii) the two most highly compensated executive officers other than the chief executive officer if compensated over $100,000 and (iii) additional individuals if compensated over $100,000. Outstanding Equity Awards at Fiscal Year-End Option awards Stock awards Name Number of securities underlying unexercised options(#) exercisable Number of securities underlying unexercised options(#) unexercisable Equity incentive plan awards: number of securities underlying unexercised unearned options(#) Option exercise price($) Option expiration date Number of shares or units of stock that have not vested(#) Market value of shares or units of stock that have not vested(#) Equity incentive plan awards: number of unearned shares, units or other rights that have not vested(#) Equity incentive plan awards: market or payout value of unearned shares, units or other rights that have not vested($) Robert H. Miller(1) (2) 0 1,000,000 - 0.60 December 11, 2019 - Andrew J. Sherman(2) 0 1,000,000 - 0.60 December 11, 2019 - David Greenbaum(3) 66,666 133,334 - 0.60 December 11, 2019 - John Neukirchen 0 400,000 - 0.60 April 26, 2020 - Hermann Buschor 0 250,000 - 1.30 April 29, 2020 - 44 (1) Mr. Miller is the indirect, beneficial owner of these options. Additionally, subsequent to the year ended May 31, 2010, Mr. Miller became the indirect owner of 500,000 additional options to purchase common stock at $0.65 per share before October 19, 2020, one third of which vest each year beginning on October 19, 2011. (2) Subsequent to the period one third of these options became exercisable. (3) Subsequent to the period an additional third of these options became exercisable. * Subsequent to the period: Mr. Takkas was granted 200,000 options that vest in equal increments over three years to purchase shares of common stock at $0.65 per share on or before July 31, 2020; Mr. Chew was granted was granted 200,000 options that vest in equal increments over three years to purchase shares of common stock at $0.65 per share on or before October 19, 2020. 2009 Stock Option Plan Our board of directors adopted and approved our 2009 Stock option Plan (Plan) on December 14, 2009, which provides for the granting and issuance of up to 10 million shares of our common stock. As of December 16, 2010, we granted options to purchase 4,575,000 shares of common stock which were outstanding at exercise prices of $0.60, $0.65, $0.75 and $1.30 per share, which options vest over three years in equal increments. At December 16, 2010, 5,425,000 options remained available for future grant. Our board of directors administers our Plan, however, they may delegate this authority to a committee formed to perform the administration function of the Plan. The board of directors or a committee of the board has the authority to construe and interpret provisions of the Plan as well as to determine the terms of an award. Our board of directors may amend or modify Plan at any time. However, no amendment or modification shall adversely affect the rights and obligations with respect to outstanding awards unless the holder consents to that amendment or modification. The Plan permits us to grant Non-Statutory stock options to our employees, directors and consultants. The options issued under this Plan are intended to be Non-Statutory Stock Options exempt from Code Section 409A. The duration of a stock option granted under our Plan cannot exceed ten years. The exercise price of an incentive stock option cannot be less than 100% of the fair market value of the common stock on the date of grant. The Plan administrator determines the term of stock options granted under our Plan, up to a maximum of ten years, except in the case of certain events, as described below. Unless the terms of an optionee's stock option agreement provide otherwise, if an optionee's relationship with us ceases for any reason other than disability or death, the optionee may exercise any vested options for a period of ninety days following the cessation of service. If an optionee's service relationship with us ceases due to disability or death the optionee or a beneficiary may exercise any vested options for a period of 12 months in the event of disability or death. Unless the Plan administrator provides otherwise, options generally are not transferable except by will, the laws of descent and distribution, or pursuant to a domestic relations order. An optionee may designate a beneficiary, however, who may exercise the option following the optionee's death. 45 Options/SAR Exercise None of our directors, executive officers, or former directors or executive officers were issued any stock options or stock appreciation rights during the during the period from June 27, 2006 (inception) until the year ending May 31, 2010, and none of them holds unexercised stock options held as of such date. Long Term Incentive Plan Awards. We have no long-term incentive plans. Termination of Employment and Change in Control Arrangements The Company has no plans that provides for the payment of retirement benefits, or benefits that will be paid primarily following retirement. The Company has no agreement that provides for payment to any executive officer at, following, or in connection with the resignation, retirement or other termination, or a change in control of Company or a change in our executive officers responsibilities following a change in control. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The following table sets forth certain information concerning the ownership of the Companys 58,175,000 shares of common stock issued and outstanding as of December 20, 2010 with respect to: (i) all directors; (ii) each person known by us to be the beneficial owner of more than five percent of our common stock; and (iii) our directors and executive officers as a group. 46 Title of Class Name and Address of Beneficial Ownership Amount and nature of Beneficial Ownership1 Percent of Class Common Stock Robert H. Miller 4801 Alhambra Circle Coral Gables, Florida 33146 23,000,0002 39.5% Common Stock Costas Takkas 105 Marbel Drive P.O. Box 1rand Cayman, Cayman Islands British West Indies 03 0% Common Stock Hermann Buschor 1920 Stoney Brook Drive Houston, Texas 77063 100,0004 0.2% Common Stock Andrew J. Sherman 9181 Boyer Lane Kirtland Hills, Ohio 44060 05 0% Common Stock James S.B. Chew 1 Vinewood Lane Landera Ranch, California 92694 06 0% Common Stock All Executive Officers and Directors as a Group 23,100,000 39.7% Common Stock Maria Maz 4801 Alhambra Circle Coral Gables, Florida 33146 23,000,0007 39.5% Common Stock Thomas and Mario Miller Family Irrevocable Trust u/a/d 12/01/2009 5,250,000 9.0% (1) Beneficial ownership is determined in accordance with Commission rules and generally includes voting or investment power with respect to securities. Shares of common stock subject to options, warrants and convertible preferred stock currently exercisable or convertible, or exercisable or convertible within sixty (60) days, would be counted as outstanding for computing the percentage of the person holding such options or warrants but not counted as outstanding for computing the percentage of any other person. (2) Mr. Miller is a beneficial owner of 17,750,000 shares held by Ms. Maria Maz, to whom Mr. Miller is married, and the beneficial owner of 5,250,000 shares held by the Thomas and Mario Miller Family Irrevocable Trust u/a/d 12/01/2009, which trusts beneficiaries are Mr. Millers children. See footnote 7, below, for more details. (3) Mr. Takkas was granted 200,000 options that vest in equal increments over three years to purchase shares of common stock at $0.65 per share on or before July 31, 2020. (4) Mr. Sherman was granted 1,000,000 options that vest in equal increments over three years to purchase shares of common stock at $0.60 per share on or before December 13, 2020. (5) Mr. Buschor was granted 250,000 options that vest in equal increments over three years to purchase shares of common stock at $1.30 per share on or before April 29, 2020. (6) Mr. Chew was granted was granted 200,000 options that vest in equal increments over three years to purchase shares of common stock at $0.65 per share on or before October 19, 2020. (7) Ms. Maz directly owns 17,750,000 shares and indirectly owns 5,250,000 shares held by the Thomas and Mario Miller Family Irrevocable Trust u/a/d 12/01/2009, which trusts beneficiaries are Ms. Mazs children. In addition, Ms. Maz is the beneficial owner of 260,000 warrants owned by Prosper Financial Inc. (Prosper), exercisable into 130,000 shares of common stock at $0.75 per share at any time until December 8, 2011. Ms. Maz is the indirect owner of 1,000,000 options, owned by Prosper, to purchase common stock at $0.60 per share before December 14, 2019, one third of which vests each year beginning on December 14, 2010. Ms. Maz is the indirect owner of 500,000 options, owned by Prosper, to purchase common stock at $0.65 per share before October 19, 2020, one third of which vest each year beginning on October 19, 2011. ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, ANDDIRECTOR INDEPENDENCE Neither our director or executive officer, nor any proposed nominee for election as a director, nor any person who beneficially owns, directly or indirectly, shares carrying more than 5% of the voting rights attached to all of our outstanding shares, nor any members of the immediate family (including spouse, parents, children, siblings, and in-laws) of any of the foregoing persons has any material interest, direct or indirect, in any transaction in the period covered by this report or in any presently proposed transaction which, in either case, has or will materially affect us, except as follows. 47 On December 1, 2009 we entered into a consulting agreement commencing December 1, 2009 with Prosper Financial Inc., a company controlled by Maria C. Maz, our former chief executive officer and spouse of our current chief executive officer, to provide business consulting. The terms of the consulting agreement include $2,500 per month payable in consulting fees and reimbursement for all reasonable business expenses incurred in the performance of its duties. The consultant was also granted 1,000,000 stock options with an exercise price of $0.60 per share which vest equally over 3 years. On December 1, 2009 we entered into a consulting agreement with Robert H. Miller to perform the duties of chief executive officer. The terms of the consulting agreement included $7,500 per month payable in consulting fees and reimbursement to the consultant for all reasonable business expenses incurred by it in the performance of its duties. On December 1, 2009 we entered into a consulting agreement with David Greenbaum to perform the duties of chief financial officer. The terms of the consulting agreement included $6,000 per month payable in consulting fees and reimbursement to the consultant for all reasonable business expenses incurred by it in the performance of its duties, and was to be in effect until December 1, 2010. The consultant was also granted 200,000 stock options with an exercise price of $0.60 per share, that were to vest equally over three years with the first third vested upon signing. This consulting agreement ended on August 20, 2010 and all unvested options were terminated. On February 10, 2010, we provided a non-collaterized note receivable on an interest free basis pursuant to which we loaned $41,491 payable on demand to Sonnen Corporation, a company related to Robert Miller based on his service as its chief executive officer and as one of its directors and stockholders. The outstanding amount was paid in full as of May 31, 2010. On March 1, 2010, in anticipation of entering into a service agreement, a loan of $25,000 paying 10% interest per annum payable by February 26, 2011 was provided to Polythermics LLC, a company related to John Neukirchen, one of the Companys key personnel. The loan remains outstanding. On March 17, 2010 we entered into a consulting agreement with Sonnen Corporation, a company related to Robert Miller based on his service as its chief executive officer and one of its directors and based on his stockholding in the company, in order to gain access to a group of experts that provided consulting services in the field of coatings, in exchange for $50,000. We also agreed to apply the consideration for the consulting agreement against the amount owed by Sonnen Corporation to the Company in connection with the non-collaterized note receivables dated February 10, 2010 and April 29, 2011 which were paid in full as of May 31, 2010 with the balance due Sonnen Corporation paid in cash. On April 21, 2010, in anticipation of entering into a service agreement, a loan of $25,000 paying 10% interest per annum payable by April 16, 2011 was provided to Polytherm Technologies LLC, a company related to John Neukirchen, one of the Companys key personnel. The loan remains outstanding. On April 29, 2010, we provided a non-collaterized note receivable on an interest free basis in the amount of $8,500 payable on demand to Sonnen Corporation, a company related to Robert Miller based on his service as its chief executive officer and as one of its directors and based on his stockholding in the company. The outstanding amount was paid in full as of May 31, 2010. 48 On April 29, 2010, we granted Hermann Buschor, a director, 250,000 stock options with an exercise price of $1.30 per share, that vest equally over three years. On October 19, 2010, we entered into a stock option agreement with James Chew, a director, pursuant to which agreement Mr. Chew was granted 150,000 stock options at an exercise price of $1.02 per share for a period of ten years that vest in equal amounts over three years from the date of grant. On December 1, 2010 we entered into a month to month lease arrangement with Prosper Financial Inc., an entity owned by Maria Maz, the wife of our chief executive officer, for the use of office space in Miami, Florida. Under the lease arrangement we pay $2,213 a month for the use of this space. Director Independence Our common stock is quoted on the Pink Sheets electronic quotation system, which does not have director independence requirements. For purposes of determining director independence, we have applied the definitions set out in NASDAQ Rule 4200(a) (15). Under NASDAQ Rule 4200(a)(15), a director is not considered to be independent if he or she is also an executive officer or employee of the corporation. Accordingly, we had no independent directors as of May 31, 2010. ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES The following is a summary of the fees that are billed to us by our auditors for professional services rendered for the past two fiscal years: Fee Category Fiscal 2010 Fees ($) Fiscal 2009 Fees ($) Audit Fees 14,625 11,500 Audit-Related Fees 0 0 Tax Fees 0 0 All Other Fees 0 0 Audit fees consist of fees billed for professional services rendered for the audit of our financial statements and review of the interim financial statements included in quarterly reports and services that are normally provided by Seale & Beers CPAs in connection with statutory and regulatory filings or engagements. Audit Committee Pre-Approval The Company does not have a standing audit committee. Therefore, all services provided to us by Seale & Beers CPAs, as detailed above, were pre-approved by our board of directors. Seale & Beer CPAs performed all work only with their permanent full time employees. 49 PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES (a) Financial Statements The following documents are filed under Item 8. Financial Statements and Supplementary Data, pages F-1 through F-26, and are included as part of this Form 10-K/A: Financial Statements of the Company for the years ended May 31, 2010 and 2009: Report of Independent Registered Public Accounting Firm Balance Sheets Statements of Operations Statements of Stockholders Equity Statements of Cash Flows Notes to Financial Statements (b) Exhibits The exhibits required to be attached by Item 601 of Regulation S-K are listed in the Index to Exhibits on page 51 of this Form 10-K/A, and are incorporated herein by this reference. (c) Financial Statement Schedules We are not filing any financial statement schedules as part of this Form 10-K/A because such schedules are either not applicable or the required information is included in the financial statements or notes thereto. 50 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Abakan Inc. Date /s/ Robert H. Miller By: Robert H. Miller Its: President, Chief Executive Officer and Director September 23, 2011 /s/ Mark W. Sullivan By: Mark W. Sullivan Its: Chief Financial Officer and Principal Accounting Officer September 23, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date /s/ Robert H. Miller Robert H. Miller President, Chief Executive Officer and Director September 23, 2011 /s/ Herman Buschor Hermann Buschor Director September 23, 2011 James S.B. Chew James S.B. Chew Director September 23, 2011 /s/ Andrew J. Sherman Andrew J. Sherman Director September 23, 2011 /s/ Theodore Sarniak III Theodore Sarniak III Director September 23, 2011 51 INDEX TO EXHIBITS Exhibit No. Exhibit Description 3.1* Certificate of Incorporation of the Company and Certificate of Amendment, incorporated hereto by reference to the Form SB-2, filed with the Commission on June 19, 2007. 3.2* Bylaws of the Company, incorporated hereto by reference to the Form SB-2, filed with the Commission on June 19, 2007. 10.1* Lease Agreement between Powdermet and Sherman Properties, LLC dated March 7, 2007, incorporated hereto by reference to the Form 10-K filed with the Commission on September 13, 2011. 10.2* Articles of Merger dated November 9, 2009, incorporated hereto by reference to the Form 8-K filed with the Commission on December 9, 2009. 10.3* Agreement and Plan of Merger dated November 9, 2009, incorporated hereto by reference to the Form 8-K filed with the Commission on December 9, 2009. 10.4* Consulting agreement dated December 1, 2009, between the Company and Mr. Greenbaum, incorporated hereto by reference to the Form 8-K filed with the Commission on May 28, 2010. 10.5* Employment agreement dated December 1, 2009, between MesoCoat and Andrew Sherman, incorporated hereto by reference to the Form 10-K filed with the Commission on September 13, 2011. 10.6* Consulting agreement date December 1, 2009 between the Company and Prosper Financial Inc., incorporated hereto by reference to the Form 10-K filed with the Commission on September 13, 2011. 10.7* Consulting agreement dated December 8, 2009 between the Company and Robert Miller, incorporated hereto by reference to the Form 10-K filed with the Commission on September 13, 2011. 10.8* Investment Agreement dated December 9, 2009, between the Company, MesoCoat and Powdermet, incorporated hereto by reference to the Form 8-K filed with the Commission on December 17, 2009. 10.9* Agreement date March 17, 2010 between the Company and Sonnen Corporation, incorporated hereto by reference to the Form 10-K filed with the Commission on September 13, 2011. 10.10* Agreement dated April 30, 2010 between the Company and Mr. Buschor, incorporated hereto by reference to the Form 8-K filed with the Commission on May 11, 2010. 10.11* Commercial lease agreement date June 1, 2010, between Powdermet and MesoCoat, incorporated hereto by reference to the Form 10-K filed with the Commission on September 13, 2011. 10.12* Stock Purchase Agreement dated June 29, 2010 between the Company and Kennametal, incorporated hereto by reference to the Form 8-K filed with the Commission on September 15, 2010. 10.13* Employment agreement dated August 20, 2010, between the Company and Mr. Takkas, incorporated hereto by reference to the Form 8-K filed with the Commission on August 26, 2010. 10.14* Amendment No. 1 to Stock Purchase Agreement between the Company and Kennametal dated September 7, 2010, incorporated hereto by reference to the Form 8-K filed with the Commission on September 15, 2010. 21* Subsidiaries of the Company, incorporated hereto by reference to the Form 10-K filed with the Commission on September 13, 2011. 31.1 Certification of the Chief Executive Officer pursuant to Rule 13a-14 of the Exchange Act as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, attached hereto. 31.2 Certification of the Chief Financial Officer pursuant to Rule 13a-14 of the Exchange Act as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, attached hereto. 32.1 Certification of the Chief Executive Officer pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, attached hereto. 32.2 Certification of the Chief Financial Officer pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, attached hereto. * Incorporated by reference to previous filings of the Company. 52
